Exhibit 10.2

 

Execution Version

 

STOCK PURCHASE AGREEMENT

 

by and among

 

CPPIB REI US RE-5, INC.

 

as Buyer

 

and

 

GREEN HILL ACQUISITION LLC

 

as Seller

 

Dated:  May 6, 2010

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I Definitions and Rules of Construction

 

2

 

 

 

1.1.

Definitions

 

2

1.2.

Rules of Construction

 

10

 

 

 

 

ARTICLE II Purchase and Sale

 

11

 

 

 

 

2.1.

Closing

 

11

2.2.

Purchase and Sale

 

11

2.3.

Payments at the Closing; Deposit

 

11

2.4.

Purchase Price Adjustment

 

12

 

 

 

 

ARTICLE III Representations and Warranties of the Seller

 

13

 

 

 

3.1.

Organization and Power

 

13

3.2.

Authorization and Enforceability

 

14

3.3.

No Violation; Consents

 

14

3.4.

Capitalization and Organization of the Company

 

15

3.5.

Financial Statements and Books and Records; Absence of Certain Changes or Events

 

16

3.6.

Litigation

 

16

3.7.

Taxes and Tax Matters

 

17

3.8.

Real Estate

 

17

3.9.

Debt

 

18

3.10.

Board of Directors

 

19

3.11.

Company Investments

 

19

3.12.

OFAC

 

19

3.13.

No Brokers

 

19

3.14.

Environmental

 

19

3.15.

Disclaimer

 

20

 

 

 

 

ARTICLE IV Representations and Warranties of Buyer

 

21

 

 

 

4.1.

Organization and Power

 

21

4.2.

Authorization and Enforceability

 

21

4.3.

No Violation

 

22

4.4.

Litigation

 

22

4.5.

Financial Capacity

 

22

4.6.

No Brokers

 

22

4.7.

Investment Intent

 

22

4.8.

Non-Controlling Interest

 

22

4.9.

Investigation

 

22

 

--------------------------------------------------------------------------------


 

4.10.

OFAC

 

23

4.11.

Taxes

 

23

 

 

 

 

ARTICLE V Covenants

 

23

 

 

 

 

5.1.

Conduct of the Company

 

23

5.2.

Certain Tax Matters

 

24

5.3.

Non-Solicitation

 

25

5.4.

Public Announcements

 

25

5.5.

Commercially Reasonable Efforts

 

25

5.6.

[INTENTIONALLY OMITTED]

 

25

5.7.

Estoppels

 

25

5.8.

Damage and Destruction

 

26

5.9.

Condemnation

 

27

5.10.

Required Amendments

 

29

 

 

 

 

ARTICLE VI Conditions to Closing

 

29

 

 

 

 

6.1.

Conditions to All Parties’ Obligations

 

29

6.2.

Conditions to Seller’s Obligations

 

30

6.3.

Conditions to Buyer’s Obligations

 

30

 

 

 

 

ARTICLE VII Deliveries by Seller at Closing

 

32

 

 

 

 

7.1.

Officer’s Certificate

 

32

7.2.

Resignations

 

32

7.3.

Share Certificates and Stock Power

 

32

7.4.

ROFR Waiver and Lender Approval

 

33

7.5.

Receipt

 

33

7.6.

Books and Records

 

33

7.7.

Title Affidavit

 

33

7.8.

FIRPTA Certificate

 

33

7.9.

Required Amendments

 

33

7.10.

Further Instruments

 

33

 

 

 

 

ARTICLE VIII Deliveries by Buyer at Closing

 

33

 

 

 

 

8.1.

Officer’s Certificate

 

33

8.2.

Closing Consideration Amount

 

33

8.3.

Further Instruments

 

33

 

 

 

 

ARTICLE IX Indemnification; Survival

 

33

 

 

 

 

9.1.

Expiration of Representations and Warranties

 

33

9.2.

Indemnification

 

34

 

--------------------------------------------------------------------------------


 

ARTICLE X Termination; Default

 

38

 

 

 

10.1.

Termination

 

38

10.2.

Procedure and Effect of Termination

 

38

10.3.

Default

 

38

 

 

 

 

ARTICLE XI Miscellaneous

 

39

 

 

 

 

11.1.

Expenses

 

39

11.2.

Notices

 

40

11.3.

Governing Law

 

41

11.4.

Entire Agreement

 

41

11.5.

Severability

 

41

11.6.

Amendment

 

41

11.7.

Effect of Waiver or Consent

 

41

11.8.

Parties in Interest; Limitation on Rights of Others

 

42

11.9.

Assignability/Sale Restrictions

 

42

11.10.

Jurisdiction; Court Proceedings; Waiver of Jury Trial

 

42

11.11.

No Other Duties

 

43

11.12.

Reliance on Counsel and Other Advisors

 

43

11.13.

Counterparts

 

43

11.14.

Further Assurance

 

43

 

EXHIBITS AND SCHEDULES:

 

Exhibit A

 

-

Description of 1221 Avenue of the Americas Property

Exhibit B-l

 

-

Description of 151 West 48th Street Property

Exhibit B-2

 

-

Description of 166 West 48th Street Property

Exhibit C

 

-

Permitted Encumbrances

Exhibit D-1

 

-

Form of Required Amendment (By-Laws)

Exhibit D-2

 

-

Form of Required Amendment (Cert. of Incorporation)

Exhibit E

 

-

Form of Escrow Agreement

Exhibit F

 

-

1221 Property Monthly Reports

Exhibit G

 

-

Forms of Tenant Estoppel Certificates

Exhibit H

 

-

Form of Lender Estoppel Certificate

Exhibit I

 

-

Form of Title Affidavit

 

 

 

 

 

Schedule 2.3(b)

 

 

-

Closing Date Statement

Schedule 3.4(e)

 

 

-

Organizational Chart

Schedule 3.4(f)

 

 

-

List of Organizational Documents

Schedule 3.8(a)

 

 

-

List of Leases

Schedule 3.8(b)

 

 

-

List of Security Deposits

Schedule 3.8(c)

 

 

-

List of Tenant Arrearages

Schedule 3.9(b)

 

 

-

List of Loan Documents

Schedule 3.10

 

 

-

List of Board of Directors

Schedule 5.7

 

 

-

List of Identified Tenants

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT, dated as of May 6, 2010, by and among CPPIB REI US
RE-5, Inc., an Ontario corporation (“Buyer”), and Green Hill Acquisition LLC, a
Delaware limited liability company (“Seller”).

 

RECITALS

 

WHEREAS, Seller owns beneficially and of record forty-five percent (45%) of the
issued and outstanding common stock of Rock-Green, Inc., a New York corporation
(the “Company”), par value $2.00 per share (the “Total Common Stock”, and
Seller’s share of the Total Common Stock, “Seller’s Common Stock”);

 

WHEREAS, Rockefeller Group International, Inc., a New York corporation (“RGI”),
owns beneficially and of record fifty-five percent (55%) of the issued and
outstanding Total Common Stock;

 

WHEREAS, RGI and Seller have entered into that certain Shareholders’ Agreement,
dated as of December 29, 2003 (the “Shareholders’ Agreement”), which sets forth
the rights and obligations of RGI and Seller to each other and to the Company;

 

WHEREAS, the Company is the (i) sole equity member of 1221 Avenue Holdings LLC,
a Delaware limited liability company (“1221 Property Owner”), which is the owner
of certain real property located in New York, New York known more particularly
as 1221 Avenue of the Americas and more particularly described on Exhibit A
attached hereto and made a part hereof (such real property, together with all
improvements situated thereon being hereinafter referred to as the “1221
Property”) and (ii) owner of all of the outstanding shares of Brumas Pembroke
Inc. and Night Watch Realty Corp., each a New York corporation (collectively,
the “Other Owners;” and together with the 1221 Property Owner, individually,
each a “Property Owner” and collectively, the “Property Owners”), each of which
owns real property located in New York, New York known more particularly as 166
West 48th Street, New York, New York (the “166 Property”) and 151 West
48th Street, New York, New York (the “151 Property” and together with the 166
Property, the “Other Property”, and together with the 1221 Property, the
“Property”), respectively, and more particularly described on Exhibits B-1 and
B-2 attached hereto and made a part hereof;

 

WHEREAS, it is a condition precedent to the obligation of the parties to
consummate the Contemplated Transactions (hereinafter defined) that RGI has
either (i) affirmatively waived its right of first refusal with respect to the
Contemplated Transactions pursuant to the Shareholders’ Agreement (the
“Affirmative Waiver”) or (ii) has not delivered the Acceptance (as defined in
the Shareholders’ Agreement) on the terms and conditions set forth in the
Shareholders’ Agreement within thirty (30) days after the date the Sale Notice
(as defined in the Shareholders’ Agreement) was received by RGI (the “Deemed
Waiver”, and together with the Affirmative Waiver, the “ROFR Waiver”);

 

WHEREAS, it is a condition precedent to the obligation of the parties to
consummate the Contemplated Transactions that, pursuant to that certain Amended
and Restated Credit Agreement, dated as of March 31, 2004, by and among the
lenders therein (together with the

 

--------------------------------------------------------------------------------


 

administrative agent, the “Senior Lender”) and 1221 Property Owner (as amended
from time to time, the “Loan Agreement”), Seller has obtained Lender Approval
(hereinafter defined) for the Contemplated Transactions; and

 

WHEREAS, Buyer desires to purchase from Seller, and Seller desires to sell to
Buyer, all of Seller’s right, title and interest in and to Seller’s Common
Stock, upon the terms and subject to the conditions hereinafter set forth.

 

NOW THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained in this Agreement, and intending
to be legally bound hereby, the parties hereto agree as follows:

 


ARTICLE I


DEFINITIONS AND RULES OF CONSTRUCTION


 

1.1.          Definitions.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“151 Property” has the meaning set forth in the Recitals.

 

“166 Property” has the meaning set forth in the Recitals.

 

“1221 Property” has the meaning set forth in the Recitals.

 

“1221 Property Owner” has the meaning set forth in the Recitals.

 

“Accounting Arbitrator” has the meaning set forth in Section 2.4(d).

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person.  For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

 

“Affirmative Waiver” has the meaning set forth in the Recitals.

 

“Agreement” means this Stock Purchase Agreement, as it may be amended from time
to time.

 

“Ancillary Documents” means the documents being executed and delivered in
connection with this Agreement and the transactions contemplated hereby.

 

“Asbestos” has the meaning set forth in Section 3.14.

 

“Base Net Working Capital” has the meaning set forth in Section 2.3(c).

 

2

--------------------------------------------------------------------------------


 

“Basic Company Agreements” means the certificate of incorporation of the
Company, the by-laws of the Company, and the Shareholders’ Agreement, each as
may be amended from time to time subject to any restrictions set forth in this
Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or day on which banks
are closed in New York, New York.  If any period expires on a day which is not a
Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.

 

“Business Records” means all data and records of the respective businesses of
the Company and its Subsidiaries on whatever media and wherever located.

 

“Buyer” has the meaning set forth in the Preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 9.2(b).

 

“Buyer Material Adverse Effect” means (i) a material adverse effect on the
ability of Buyer to consummate the transactions contemplated hereby and fulfill
its obligations hereunder or (ii) any fact, event or circumstance that would be
reasonably likely to delay in any material respect the consummation of the
transactions contemplated hereby.

 

“Buyer Objection Notice” has the meaning set forth in Section 6.3(d).

 

“Casualty Election Date” means (x) the tenth (10th) Business Day following
Seller’s delivery of the estimates as described in Section 5.8(b) or, (y) if
Buyer timely delivered a Dispute Notice, the tenth (10th) Business Day following
final resolution of such dispute by arbitration determination or agreement of
the parties.

 

“Closing” has the meaning set forth in Section 2.1.

 

“Closing Consideration Amount” has the meaning set forth in Section 2.3.

 

“Closing Date” has the meaning set forth in Section 2.1.

 

“Closing Date Net Working Capital” means (I) (a) the sum of the total current
assets and other assets of the Company set forth on the Closing Date Statement
as of 11:59 P.M. on the date immediately prior to the Closing Date (calculated
in accordance with GAAP)  minus (b) (i) the sum of the total current liabilities
of the Company (other than liabilities attributable to the Senior Loan) set
forth on the Closing Date Statement as of 11:59 P.M. on the date immediately
prior to the Closing Date (calculated in accordance with GAAP) and (ii) the
outstanding or unpaid tenant improvement allowances and outstanding or unpaid
leasing commissions set forth on the Closing Date Statement (without duplication
of any amounts set forth in clause (b)(i) of this definition), and (II) any
additional adjustments that appropriately reflect cash activity as agreed to by
Buyer and Seller as of 11:59 P.M. on the date immediately prior to the Closing
Date (calculated in accordance with GAAP).

 

“Closing Date Statement” has the meaning given to it in Section 2.3(b).

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
corresponding provisions of subsequent superseding federal revenue Laws.

 

“Company” has the meaning set forth in the Recitals.

 

“Company Material Adverse Effect” means any material adverse effect on the
business, operations or financial condition of the Company, its Subsidiaries and
the 1221 Property taken as a whole; provided, that none of the following events,
changes, developments, effects, conditions, circumstances, matters, occurrences
or state of facts shall be taken into account in determining whether there has
been or may be a Company Material Adverse Effect: (i) any change or development
in United States financial or securities markets, general economic or business
conditions, or political or regulatory conditions, (ii) subject to Section 5.8,
any act of war, armed hostilities or terrorism, (iii) any change or development
in the real estate industry, (iv) any change in GAAP or the interpretation or
enforcement of GAAP, (v) any termination or failure to renew by any Governmental
Authority of any non-material permit or license of the Company or its
Subsidiaries, (vi) the negotiation, execution, delivery, performance or public
announcement of this Agreement (including, without limitation, any litigation
related thereto and/or any adverse change in customer, employee, supplier,
financing source, licensor, licensee, stockholder, joint venture partner or any
other similar relationships) and (vii) any change resulting from the failure of
Buyer to consent to any acts or actions requiring Buyer’s consent under
Section 5.1 of this Agreement and for which Seller has sought such consent.

 

“Condemnation Election Date” means (x) the tenth (10th) Business Day following
Seller’s delivery of an independent architect’s determination as described in
Section 5.9(a)(ii) or, (y) if Buyer timely delivered a notice disputing such
independent architect’s determination, the tenth (10th) Business Day following
final resolution of such dispute by arbitration determination or agreement of
the parties.

 

“Confidentiality Agreement” means the Confidentiality Agreement between Seller
and Buyer dated March 10, 2010.

 

“Consultant” means all Persons who are or have been engaged as consultants by
the Company or its Subsidiaries or who otherwise provide services to the Company
or its Subsidiaries under a contractual arrangement.

 

“Contemplated Transactions” means the transfer of Seller’s Common Stock to Buyer
contemplated by this Agreement.

 

“Contract” means any written agreement, license, contract, arrangement,
understanding, obligation or commitment to which a party is bound.

 

“CPPIB” means Canada Pension Plan Investment Board, a Canadian Crown
corporation.

 

“Deemed Waiver” has the meaning set forth in the Recitals.

 

“Deductible” has the meaning set forth in Section 9.2(c)(i).

 

“Deposit” has the meaning set forth in Section 2.3(a).

 

4

--------------------------------------------------------------------------------


 

“Dispute Notice” has the meaning set forth in Section 5.8(b).

 

“Environmental Laws” has the meaning set forth in Section 3.14.

 

“Escrow Account” has the meaning set forth in Section 2.3(a).

 

“Escrow Agent” has the meaning set forth in Section 2.3(a).

 

“Escrow Agreement” has the meaning set forth in Section 2.3(a).

 

“Estimated Closing Consideration Amount” has the meaning set forth in
Section 2.3(c).

 

“Estimated Closing Date Net Working Capital” has the meaning set forth in
Section 2.3(c).

 

“Existing Certificates” has the meaning set forth in Section 7.3.

 

“GAAP” means generally accepted accounting principles as set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession in the United States.

 

“Governmental Authority” means any nation or government, any foreign or domestic
federal, state, county, municipal or other political instrumentality or
subdivision thereof and any foreign or domestic entity or body exercising
executive, legislative, judicial, regulatory, administrative or taxing functions
of or pertaining to government, including any court.

 

“Governmental Consents” has the meaning set forth in Section 3.3(b).

 

“Hazardous Materials” has the meaning set forth in Section 3.14.

 

“Identified Tenants” means the Tenants set forth on Schedule 5.7.

 

“Indemnitee” has the meaning set forth in Section 9.2(d)(i).

 

“Indemnitor” has the meaning set forth in Section 9.2(d)(i).

 

“Knowledge of Buyer” means the actual conscious knowledge of any of the
following personnel of Buyer within the scope of their employment
responsibilities and without independent inquiry or investigation:  Peter Ballon
and Zachary Vaughan.

 

“Knowledge of Seller” means the actual conscious knowledge of any of the
following personnel of Seller within the scope of their employment
responsibilities and without independent inquiry or investigation:  Isaac Zion,
Andrew S. Levine and Andrew W. Mathias.

 

“Laws” means all laws, Orders, statutes, codes, regulations, ordinances, orders,
decrees, rules, or other requirements with similar effect of any Governmental
Authority.

 

5

--------------------------------------------------------------------------------


 

“Leases” means all leases, licenses and other occupancy agreements demising
space at the 1221 Property, together with all amendments and modifications
thereof and supplements relating thereto, which are in effect on the date
hereof; provided that Leases shall not include subleases, licenses and occupancy
agreements entered into by Tenants under the Leases.

 

“Lender Approval” means (i) the written authorization, consent and approval of
Senior Lender with respect to the Contemplated Transactions and (ii) reasonable
acceptance by Seller and Buyer, as applicable, of such authorization, consent
and approval if, and only if, Senior Lender imposes material conditions on
Seller or Buyer with respect to such authorization, consent and approval;
provided that neither Buyer nor Seller shall have any right to accept or refuse
such authorization, consent and approval if Senior Lender has not imposed any
conditions or has imposed non-material, ministerial or other conditions on Buyer
or Seller that are customarily imposed by lenders in connection with the sale,
transfer or assignment of loans similar to the Senior Loan.

 

“Lender Rejection” means written notice by the Senior Lender not authorizing,
consenting or approving the Contemplated Transactions pursuant to the Loan
Agreement.

 

“Lien” means any lien, security interest, pledge or other similar encumbrance.

 

“Lists” has the meaning set forth in Section 3.12.

 

“Litigation” has the meaning set forth in Section 3.6(a).

 

“Loan Agreement” has the meaning set forth in the Recitals.

 

“Loss” or “Losses” means all claims, losses, liabilities, damages, costs and
expenses, including, without limitation, reasonable attorneys’ fees, provided,
that (i) Losses shall not include consequential damages, special damages,
punitive damages, or lost profits, and (ii) for purposes of computing Losses
incurred by an Indemnitee, there shall be deducted an amount equal to the amount
of any insurance proceeds, indemnification payments, contribution payments or
reimbursements, and any Tax benefits, received by such Indemnitee or any of such
Indemnitee’s Affiliates in connection with such Losses or the circumstances
giving rise thereto, and the Indemnitee shall use reasonable efforts to seek
such insurance or other third party recoveries.

 

“Mandatory Title Matters” has the meaning set forth in Section 6.3(d).

 

“Manager” means Rockefeller Group Development Corporation, a New York
corporation.

 

“Management Agreement” means, that certain Management Agreement, dated as of
December 1, 1982, between 1221 Property Owner (successor-in-interest to
Rock-McGraw, Inc., a New York corporation) and Manager, as amended pursuant to
that certain First Amendment to Management Agreement, dated as of December 29,
2003, by and between 1221 Property Owner and Manager and that certain Letter
Agreement, dated as of July 1, 2002, delivered by the Company to Manager, as may
be amended from time to time subject to any restrictions set forth in this
Agreement.

 

6

--------------------------------------------------------------------------------


 

“Objection Cut-Off Date” has the meaning set forth in Section 6.3(d).

 

“Objection Disputes” has the meaning set forth in Section 2.4(c).

 

“OFAC” has the meaning set forth in Section 3.12.

 

“OFAC Order(s)” has the meaning set forth in Section 3.12.

 

“Orders” means all judgments, orders, writs, injunctions, decisions, rulings,
decrees and awards of any Governmental Authority.

 

“Organizational Documents” means, as to any Person, (i) in the case of a
partnership, the certificate of formation, if required, and partnership
agreement and any other agreement among partners or other similar instrument
governing the ownership, management or affairs of such partnership, (ii) in the
case of a limited liability company, the certificate of formation and limited
liability company agreement and any other agreement among members or other
similar instrument governing the ownership, management or affairs of such
company, (iii) in the case of a corporation, the certificate or articles of
incorporation, bylaws and any agreement among shareholders or other similar
instrument governing the ownership, management or affairs of such corporation,
and, (iv) in the case of any other entity, the comparable organizational
documents of such entity.

 

“Other Owners” has the meaning set forth in the Recitals.

 

“Other Property” has the meaning set forth in the Recitals.

 


“OUTSIDE DATE” MEANS THE EARLIER TO OCCUR OF (A) THIRTY (30) DAYS FROM THE LATER
OF (1) APRIL 30, 2010 OR (2) THE DATE HEREOF, (B) THE DATE RGI EXERCISES ITS
RIGHT OF FIRST REFUSAL BY DELIVERING THE ACCEPTANCE (AS DEFINED IN THE
SHAREHOLDERS’ AGREEMENT) ON THE TERMS AND CONDITIONS SET FORTH THE SHAREHOLDERS’
AGREEMENT, AND (C) THE DATE SENIOR LENDER DELIVERS A LENDER REJECTION TO SELLER
OR THE COMPANY.


 

“PCBs” has the meaning set forth in Section 3.14.

 

“Permitted Encumbrances” means, collectively, (i) those matters set forth on
Exhibit C attached hereto (other than those matters, if any, deleted or
indicated a “Title Objection” thereon (ii) any Laws imposed by any Governmental
Authority having jurisdiction over the Property including, without limitation,
all zoning, entitlement, land use, building and environmental laws, rules,
regulations, statutes, ordinances, orders or other legal requirements, including
landmark designations and all zoning variance and special exceptions, if any,
(iii) any Lien existing on any real property, covenants, conditions, zoning
restrictions, easements, rights-of-way, encumbrances, encroachments,
restrictions on use of real property and other matters affecting title which do
not materially impair the occupancy or use of the Property for the purposes for
which it is currently used, (iv) matters disclosed on the Survey, (v) the rights
and interests held by Tenants under the Leases in effect at Closing and others
claiming by, through or under such Leases (and any non-disturbance agreements
and memoranda of lease relating thereto), (vi) possible encroachments and/or
projections of stoop areas, roof cornices, window trims, vent pipes, cellar
doors, steps, flue pipes, signs, piers, lintels, window sills, protective
netting,

 

7

--------------------------------------------------------------------------------


 

sidewalk sheds, coping walls (including retaining walls and yard walls) and the
like, if any, on, under, or above any street or highway, the Property or any
adjoining property, (vii) any Violations now or hereafter issued or noted,
(viii) the standard printed exclusions from coverage contained in the ALTA form
of owner’s title policy currently in use in New York, with the standard New York
endorsement, (ix) any Lien in respect of Taxes, (including, without limitation,
real estate taxes, sewer rents and taxes, water rates and charges, vault charges
and taxes, business improvement district taxes and assessments) not yet due and
payable, or if due, the validity of which is being contested in good faith by
appropriate proceedings, (x) mechanics’, carriers’, workmen’s, repairmen’s or
other like Liens arising or incurred in the ordinary course of business or that
are not yet due and payable or that are being contested in good faith, (xii)
those matters which will be extinguished upon transfer of  Seller’s Common
Stock, and (xii) minor variations between the tax lot lines and the description
of the Property set forth on Exhibit A, Exhibit B-1 and Exhibit B-2 attached
hereto.

 

“Person” means any individual, person, entity, general partnership, limited
partnership, limited liability partnership, limited liability company,
corporation, joint venture, trust, business trust, cooperative, association,
foreign trust or foreign business organization.

 

“Preferred Stock” has the meaning set forth in the Basic Company Agreements.

 

“Preliminary Title Commitment” means the title insurance commitment, dated
March 1, 2010 issued by the Title Company, Title NO. 10-7406-22319-NYM.

 

“Property” has the meaning set forth in the Recitals.

 

“Property Owners” has the meaning set forth in the Recitals.

 

“Purchase Price Adjustment” means the adjustment to the Closing Consideration
Amount made in accordance with Section 2.4(a).

 

“Purchase Price Adjustment Statement” has the meaning set forth in
Section 2.4(a).

 

“Qualified REIT” means an entity qualifying as a “real estate investment trust”
under Section 856 of the Code.

 

“Reclassified Certificates” has the meaning set forth in Section 5.10.

 

“Remedy” has the meaning set forth in Section 6.3(d)(ii).

 

“Required Amendments” means those certain amendments to the Basic Company
Agreements (other than the Shareholders’ Agreement) in the forms annexed hereto
as Exhibit D-1 and Exhibit D-2.

 

“Responsible Party” has the meaning set forth in Section 11.1.

 

“Restraints” has the meaning set forth in Section 6.1(a).

 

“RGI” has the meaning set forth in the Recitals.

 

8

--------------------------------------------------------------------------------


 

“ROFR Waiver” has the meaning set forth in the Recitals.

 

“Shareholders’ Agreement” has the meaning set forth in the Recitals.

 

“Seller” has the meaning set forth in the Preamble.

 

“Seller’s Common Stock” has the meaning set forth in the Recitals.

 

“Seller Indemnitees” has the meaning set forth in Section 9.2(a).

 

“Senior Lender” has the meaning set forth in the Recitals.

 

“Senior Loan” means the loan made pursuant to the Loan Agreement.

 

“SLG” means SL Green Realty Corp., a Maryland corporation.

 

“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, (a) of which such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships, the general partnership interests of which held by such Person or
any Subsidiary of such Person do not have a majority of the voting interests in
such partnership), or (b) at least a majority of the securities or other
interests of which having by their terms ordinary voting power to elect a
majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is directly or indirectly
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries.

 

“Survey” means, collectively, (i) that survey made by Earl B. Lovell — S.P.
Belcher, Inc., dated August 10, 1972 and last revised and brought to date by
visual examination on April 27, 2010, (ii) that survey made by Early B. Lovell —
S.P. Belcher, Inc., dated September 26, 1968 and last revised and brought to
date by visual examination on April 27, 2010, (iii) that survey made by Early B.
Lovell — S.P. Belcher, Inc., dated October 17, 1941 and last revised and brought
to date April 27, 2010 (iv) that survey made by J. George Hollerith, dated
March 27, 1935 and last revised and brought to date April 27, 2010, and (v) that
survey made by Earl B. Lovell — S.P. Belcher, Inc., dated November 13, 1952,
updated by visual examination on April 26, 2010.

 

“Taking” has the meaning set forth in Section 5.9(a).

 

“Tax” or “Taxes” means all federal, state, local and foreign income, profits,
franchise, gross receipts, environmental, customs duty, capital stock,
severances, stamp, payroll, sales, employment, unemployment, disability, use,
property, withholding, excise production, value added, occupancy, Transfer
Taxes, and other taxes, duties or assessments of any nature whatsoever, together
with all interest, penalties or additions to tax attributable to such taxes.

 

“Tax Return” means any report, return, statement or other written information
(including elections, declarations, disclosures, schedules, estimates and
information returns) required to be supplied by the Company or any of its
Subsidiaries to a Taxing Authority in connection with any Taxes and any
amendment thereto.

 

9

--------------------------------------------------------------------------------


 

“Taxing Authority” means any government or any subdivision, agency, commission
or authority thereof, or any quasi-governmental or private body, having
jurisdiction over the assessment, determination, collection or other imposition
of Taxes.

 

“Tenants” has the meaning set forth in Section 3.8(a).

 

“Title Affidavit” has the meaning set forth in Section 7.7.

 

“Title Company” means Fidelity National Insurance Title Company.

 

“Title Objections” has the meaning set forth in Section 6.3(d).

 

“Title Policy” has the meaning set forth in Section 6.3(d).

 

“Third Party Claim” has the meaning set forth in Section 9.2(d)(ii)(A).

 

“Total Common Stock” has the meaning set forth in the Recitals.

 

“Transfer Taxes” means all transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest).

 

“Treasury Regulations” means the regulations promulgated under the Code, as
amended from time to time (including any successor regulations).

 

“Violations” means any and all notes or notices of violations of Law regarding
the Property noted in or issued by any Governmental Authority, or any condition
or state of repair or disrepair or other matter or thing, whether or not noted,
which, if noted, would result in a violation being placed on the Property.

 

1.2.         Rules of Construction.  Unless the context otherwise requires:

 


(A)           A CAPITALIZED TERM HAS THE MEANING ASSIGNED TO IT;


 


(B)           AN ACCOUNTING TERM NOT OTHERWISE DEFINED HAS THE MEANING ASSIGNED
TO IT IN ACCORDANCE WITH GAAP;


 


(C)           REFERENCES IN THE SINGULAR OR TO “HIM,” “HER,” “IT,” “ITSELF,” OR
OTHER LIKE REFERENCES, AND REFERENCES IN THE PLURAL OR THE FEMININE OR MASCULINE
REFERENCE, AS THE CASE MAY BE, SHALL ALSO, WHEN THE CONTEXT SO REQUIRES, BE
DEEMED TO INCLUDE THE PLURAL OR SINGULAR, OR THE MASCULINE OR FEMININE
REFERENCE, AS THE CASE MAY BE;

 


(D)           REFERENCES TO ARTICLES, SECTIONS AND EXHIBITS SHALL REFER TO
ARTICLES, SECTIONS AND EXHIBITS OF THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED;


 


(E)           THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE AND
IDENTIFICATION ONLY AND ARE NOT INTENDED TO DESCRIBE, INTERPRET, DEFINE OR LIMIT
THE SCOPE, EXTENT OR INTENT OF THIS AGREEMENT OR ANY PROVISION THEREOF;

 

10

--------------------------------------------------------------------------------



 


(F)            THIS AGREEMENT SHALL BE CONSTRUED WITHOUT REGARD TO ANY
PRESUMPTION OR OTHER RULE REQUIRING CONSTRUCTION AGAINST THE PARTY THAT DRAFTED
AND CAUSED THIS AGREEMENT TO BE DRAFTED;


 


(G)           ALL MONETARY FIGURES SHALL BE IN UNITED STATES DOLLARS UNLESS
OTHERWISE SPECIFIED; AND


 


(H)           REFERENCES TO “INCLUDING” IN THIS AGREEMENT SHALL MEAN “INCLUDING,
WITHOUT LIMITATION,” WHETHER OR NOT SO SPECIFIED.


 


ARTICLE II


PURCHASE AND SALE


 

2.1.         Closing.  The closing of the Contemplated Transactions (the
“Closing”) will take place at the offices of Fried, Frank, Harris, Shriver &
Jacobson LLP, One New York Plaza, New York, NY 10004, at 10:00 A.M. local time
on the tenth Business Day, which may be extended for up to five (5) additional
Business Days by the Buyer, immediately following the day on which the last of
the conditions set forth in Sections 6.1(b) and 6.1(c) are satisfied in
accordance with this Agreement, or on such other date as Buyer and Seller may
otherwise agree.  The day on which the Closing actually occurs is referred to
herein as the “Closing Date.”

 

2.2.         Purchase and Sale.  Subject to the terms and conditions set forth
in this Agreement, at the Closing, Buyer shall purchase from Seller, and Seller
shall sell, transfer and assign to Buyer, all of Seller’s Common Stock, free and
clear of all Liens, subject only to the terms of the Basic Company Agreements.

 

2.3.          Payments at the Closing; Deposit.  The purchase price to be paid
by Buyer for Seller’s Common Stock shall be Four Hundred Eighty-One Million Five
Hundred Thousand Dollars ($481,500,000) (as may be adjusted pursuant to this
Section 2.3 and Section 2.4, the “Closing Consideration Amount”), payable as
follows:

 


(A)           SIMULTANEOUS WITH THE EXECUTION OF THIS AGREEMENT BY BUYER AND
SELLER, A PORTION OF THE CLOSING CONSIDERATION AMOUNT IN THE AMOUNT OF
$50,000,000 (THE “DEPOSIT”) SHALL BE DELIVERED BY BUYER TO TITLE COMPANY (THE
“ESCROW AGENT”), PURSUANT TO AN ESCROW AGREEMENT IN THE FORM OF EXHIBIT E
ATTACHED HERETO (THE “ESCROW AGREEMENT”), BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT (THE “ESCROW ACCOUNT”) TO BE DESIGNATED AND
ADMINISTERED BY THE ESCROW AGENT ON THE TERMS SET FORTH IN THE ESCROW AGREEMENT.


 


(B)           AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING, SELLER
SHALL DELIVER TO BUYER A CLOSING DATE STATEMENT SUBSTANTIALLY IN THE FORM
ATTACHED HERETO AS SCHEDULE 2.3(B) (THE “CLOSING DATE STATEMENT”), WHICH CLOSING
DATE STATEMENT SHALL SET FORTH BUYER’S GOOD FAITH ESTIMATE OF CLOSING DATE NET
WORKING CAPITAL.


 


(C)           IF CLOSING DATE NET WORKING CAPITAL AS SHOWN ON THE CLOSING DATE
STATEMENT (THE “ESTIMATED CLOSING DATE NET WORKING CAPITAL”) IS GREATER THAN
ZERO (THE “BASE NET WORKING CAPITAL”), THEN THE CLOSING CONSIDERATION AMOUNT
SHALL BE INCREASED BY FORTY-FIVE PERCENT (45%) OF THE AMOUNT OF SUCH EXCESS.  IF
ESTIMATED CLOSING DATE NET WORKING CAPITAL IS

 

11

--------------------------------------------------------------------------------


 


LESS THAN BASE NET WORKING CAPITAL (WHICH CALCULATION SHALL INCLUDE NEGATIVE
NUMBERS), THEN THE CLOSING CONSIDERATION AMOUNT SHALL BE DECREASED BY FORTY-FIVE
PERCENT (45%) OF SUCH SHORTFALL.  THE CLOSING CONSIDERATION AMOUNT, AS SO
ADJUSTED, IS REFERRED TO AS THE “ESTIMATED CLOSING CONSIDERATION AMOUNT.”


 


(D)           AT THE CLOSING, SELLER SHALL BE ENTITLED TO RECEIVE THE DEPOSIT
(TOGETHER WITH ALL INTEREST ACCRUED THEREON) FROM ESCROW AGENT AND BUYER SHALL
PAY TO SELLER AN AMOUNT EQUAL TO THE BALANCE OF THE ESTIMATED CLOSING
CONSIDERATION AMOUNT (I.E., THE ESTIMATED CLOSING CONSIDERATION AMOUNT LESS THE
DEPOSIT AND ANY INTEREST ACCRUED THEREON), BY WIRE TRANSFER OF IMMEDIATELY
AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY SELLER.


 

2.4.         Purchase Price Adjustment.

 


(A)           WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE, BUYER SHALL PREPARE
AND DELIVER TO SELLER A STATEMENT IDENTIFYING THE CLOSING DATE NET WORKING
CAPITAL (THE “PURCHASE PRICE ADJUSTMENT STATEMENT”).  IF THE CLOSING DATE NET
WORKING CAPITAL IS GREATER THAN THE ESTIMATED CLOSING DATE NET WORKING CAPITAL,
BUYER SHALL PAY SELLER AN AMOUNT EQUAL TO FORTY-FIVE PERCENT (45%) OF THE
DIFFERENCE BETWEEN THE CLOSING DATE NET WORKING CAPITAL AND THE ESTIMATED
CLOSING DATE NET WORKING CAPITAL IN ACCORDANCE WITH SECTION 2.4(E) HEREOF.  IF
THE ESTIMATED CLOSING DATE WORKING CAPITAL IS GREATER THAN THE CLOSING DATE NET
WORKING CAPITAL, SELLER SHALL PAY BUYER AN AMOUNT EQUAL TO FORTY-FIVE PERCENT
(45%) OF THE DIFFERENCE BETWEEN THE ESTIMATED CLOSING DATE WORKING CAPITAL AND
THE CLOSING DATE NET WORKING CAPITAL IN ACCORDANCE WITH SECTION 2.4(E) HEREOF. 
ADDITIONALLY THE PURCHASE PRICE ADJUSTMENT SHALL CONTAIN AN ADDITIONAL
ADJUSTMENT (EITHER A CREDIT OR DEBIT) EQUAL TO 45% OF THE DIFFERENCE BETWEEN
(X) THE ACTUAL OUTSTANDING BALANCE OF THE SENIOR LOAN ON THE CLOSING DATE AND
(Y) $170,000,000.


 


(B)           EACH PARTY SHALL PROVIDE THE OTHER PARTY AND ITS REPRESENTATIVES
WITH REASONABLE ACCESS TO THE BUSINESS RECORDS AND RELEVANT PERSONNEL AND
PROPERTIES DURING THE PREPARATION OF THE PURCHASE PRICE ADJUSTMENT STATEMENT AND
THE RESOLUTION OF ANY DISPUTES THAT MAY ARISE UNDER THIS SECTION 2.4.


 


(C)           IF SELLER DISAGREES WITH THE DETERMINATION OF THE PURCHASE PRICE
ADJUSTMENT OR THE COMPOSITION OF ASSETS OR LIABILITIES CONTAINED IN THE PURCHASE
PRICE ADJUSTMENT STATEMENT, SELLER SHALL NOTIFY BUYER IN WRITING OF SUCH
DISAGREEMENT WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE PURCHASE PRICE
ADJUSTMENT STATEMENT TO SELLER (THE “OBJECTION DISPUTES”).  DURING THE THIRTY
(30) DAY PERIOD OF ITS REVIEW, SELLER SHALL HAVE REASONABLE ACCESS TO ANY
DOCUMENTS, SCHEDULES OR WORK PAPERS USED IN THE PREPARATION OF THE PURCHASE
PRICE ADJUSTMENT STATEMENT.  THE FAILURE OF SELLER TO DELIVER WRITTEN NOTICE OF
AN OBJECTION DISPUTE TO BUYER WITHIN THIRTY (30) DAYS AFTER DELIVERY OF THE
PURCHASE PRICE ADJUSTMENT STATEMENT TO SELLER SHALL BE DEEMED ACCEPTANCE OF THE
PURCHASE PRICE ADJUSTMENT STATEMENT AND AGREEMENT TO THE PURCHASE PRICE
ADJUSTMENT AMOUNT BY SELLER.


 


(D)           BUYER AND SELLER SHALL NEGOTIATE IN GOOD FAITH TO RESOLVE ANY
OBJECTION DISPUTE AND ANY RESOLUTION AGREED TO IN WRITING BY BUYER AND SELLER
SHALL BE FINAL AND BINDING UPON THE PARTIES.  IF BUYER AND SELLER ARE UNABLE TO
RESOLVE ALL OBJECTION DISPUTES WITHIN TWENTY (20) DAYS OF DELIVERY OF WRITTEN
NOTICE OF SUCH OBJECTION DISPUTES BY SELLER TO BUYER, THEN THE DISPUTED MATTERS
SHALL BE REFERRED FOR FINAL DETERMINATION TO THE SCHONBRAUN MCCANN GROUP (THE

 

12

--------------------------------------------------------------------------------



 


“ACCOUNTING ARBITRATOR”) WITHIN FIFTEEN (15) DAYS THEREAFTER.  IF SUCH FIRM IS
UNABLE TO SERVE, BUYER AND SELLER SHALL JOINTLY SELECT AN ACCOUNTING ARBITRATOR
FROM AN ACCOUNTING FIRM OF NATIONAL STANDING THAT IS NOT THE INDEPENDENT AUDITOR
OF (AND DOES NOT OTHERWISE SERVE AS A CONSULTANT TO) BUYER, SELLER OR THE
COMPANY (OR THEIR RESPECTIVE AFFILIATES).  IF BUYER AND SELLER ARE UNABLE TO
AGREE UPON AN ACCOUNTING ARBITRATOR WITHIN SUCH TIME PERIOD, THEN THE ACCOUNTING
ARBITRATOR SHALL BE AN ACCOUNTING FIRM OF NATIONAL STANDING DESIGNATED BY THE
AMERICAN ARBITRATION ASSOCIATION IN NEW YORK, NEW YORK; PROVIDED, THAT SUCH FIRM
SHALL NOT BE THE INDEPENDENT AUDITOR OF (OR OTHERWISE SERVE AS A CONSULTANT TO)
BUYER, SELLER OR THE COMPANY (OR THEIR RESPECTIVE AFFILIATES).  THE ACCOUNTING
ARBITRATOR SHALL ONLY CONSIDER THOSE ITEMS AND AMOUNTS SET FORTH ON THE PURCHASE
PRICE ADJUSTMENT STATEMENT AS TO WHICH BUYER AND SELLER HAVE DISAGREED WITHIN
THE TIME PERIODS AND AMOUNTS AND ON THE TERMS SPECIFIED IN SECTION 2.4(C) AND
SECTION 2.4(D) AND MUST RESOLVE ALL UNRESOLVED OBJECTION DISPUTES IN ACCORDANCE
WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THE ACCOUNTING ARBITRATOR
SHALL DELIVER TO BUYER AND SELLER, AS PROMPTLY AS PRACTICABLE AND IN ANY EVENT
WITHIN SIXTY (60) DAYS AFTER ITS APPOINTMENT, A WRITTEN REPORT SETTING FORTH THE
RESOLUTION OF ANY UNRESOLVED OBJECTION DISPUTES DETERMINED IN ACCORDANCE WITH
THE TERMS HEREIN.  THE ACCOUNTING ARBITRATOR SHALL SELECT AS A RESOLUTION THE
POSITION OF EITHER BUYER OR SELLER FOR EACH OBJECTION DISPUTE (BASED SOLELY ON
PRESENTATIONS AND SUPPORTING MATERIAL PROVIDED BY THE PARTIES AND NOT PURSUANT
TO ANY INDEPENDENT REVIEW) AND MAY NOT IMPOSE AN ALTERNATIVE RESOLUTION.  SUCH
REPORT SHALL BE FINAL AND BINDING UPON ALL OF THE PARTIES TO THIS AGREEMENT. 
UPON THE AGREEMENT OF BUYER AND SELLER OR THE DECISION OF THE ACCOUNTING
ARBITRATOR, OR IF SELLER FAILS TO DELIVER WRITTEN NOTICE OF DISAGREEMENT TO
BUYER WITHIN THE THIRTY (30) DAY PERIOD PROVIDED IN SECTION 2.4(C), THE PURCHASE
PRICE ADJUSTMENT STATEMENT, AS ADJUSTED IF NECESSARY PURSUANT TO THE TERMS OF
THIS AGREEMENT, SHALL BE DEEMED TO BE THE PURCHASE PRICE ADJUSTMENT STATEMENT
FOR PURPOSES OF CALCULATING THE PURCHASE PRICE ADJUSTMENT PURSUANT TO THIS
SECTION 2.4.  THE FEES, EXPENSES AND COSTS OF THE ACCOUNTING ARBITRATOR SHALL BE
BORNE EQUALLY BY BUYER AND SELLER.


 


(E)           ANY PURCHASE PRICE ADJUSTMENT SHALL BE PAID BY BUYER OR SELLER, AS
APPLICABLE, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT
DESIGNATED BY THE PARTY RECEIVING SUCH PAYMENT WITHIN FIVE (5) BUSINESS DAYS
AFTER THE FINAL DETERMINATION OF THE PURCHASE PRICE ADJUSTMENT.  SLG HEREBY
GUARANTEES THE OBLIGATIONS OF SELLER TO PAY THE PURCHASE PRICE ADJUSTMENT TO
BUYER PURSUANT TO THIS SECTION 2.4 AND CPPIB HEREBY GUARANTEES THE OBLIGATIONS
OF BUYER TO PAY THE PURCHASE PRICE ADJUSTMENT TO SELLER PURSUANT TO THIS
SECTION 2.4, AS APPLICABLE. THE PROVISIONS OF THIS SECTION 2.4 SHALL SURVIVE THE
CLOSING.


 


ARTICLE III


REPRESENTATIONS AND WARRANTIES OF THE SELLER


 

Seller represents and warrants to the Buyer as of the date hereof and as of the
Closing:

 

3.1.         Organization and Power.  Seller is a limited liability company duly
formed, validly existing and in good standing under the Laws of the state of
Delaware and qualified to do business in the State of New York.  Seller has the
full power and authority to execute and deliver this Agreement and the Ancillary
Documents to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the Contemplated Transactions.

 

13

--------------------------------------------------------------------------------


 

3.2.         Authorization and Enforceability.  The execution and delivery of
this Agreement and the Ancillary Documents to which Seller is a party and the
performance by Seller of the Contemplated Transactions have been duly authorized
by Seller and, to the extent required, the Persons Controlling Seller and no
other corporate proceedings on the part of Seller (including, without
limitation, any shareholder vote or approval) are necessary to authorize the
execution, delivery and performance of this Agreement and the Ancillary
Documents to which Seller is a party or the consummation of the Contemplated
Transactions.  This Agreement is, and each of the Ancillary Documents to be
executed and delivered at the Closing by Seller will be at the Closing, duly
authorized, executed and delivered by Seller and constitute, or as of the
Closing Date will constitute, valid and legally binding agreements of Seller
enforceable against Seller, in accordance with their terms, subject to
bankruptcy, insolvency, reorganization and other Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.

 

3.3.         No Violation; Consents.

 


(A)           THE EXECUTION AND DELIVERY BY SELLER OF THIS AGREEMENT AND THE
ANCILLARY DOCUMENTS TO WHICH SELLER IS A PARTY, CONSUMMATION OF THE CONTEMPLATED
TRANSACTIONS AND COMPLIANCE WITH THE TERMS OF THIS AGREEMENT AND THE ANCILLARY
DOCUMENTS TO WHICH SELLER IS A PARTY WILL NOT, SUBJECT TO OBTAINING THE ROFR
WAIVER AND LENDER APPROVAL, (I) CONFLICT WITH OR VIOLATE ANY PROVISION OF THE
ORGANIZATIONAL DOCUMENTS OF SELLER, OR TO THE KNOWLEDGE OF SELLER, THE COMPANY
OR THE 1221 PROPERTY OWNER, (II) VIOLATE OR CONSTITUTE A DEFAULT (OR AN EVENT
WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH WOULD BECOME A DEFAULT) UNDER, OR
GIVE THE OTHER PARTIES THERETO ANY RIGHTS OF TERMINATION, AMENDMENT,
ACCELERATION OR CANCELLATION OF, ANY LOAN OR CREDIT AGREEMENT, INSTRUMENT,
PERMIT, CONCESSION, FRANCHISE OR LICENSE APPLICABLE TO SELLER, OR TO THE
KNOWLEDGE OF SELLER, THE COMPANY OR THE 1221 PROPERTY OWNER, WHICH WOULD
MATERIALLY RESTRICT SELLER’S ABILITY TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS
OR RESULT IN LIABILITY TO BUYER, (III) CONFLICT WITH OR VIOLATE IN ANY MATERIAL
RESPECT ANY LAW APPLICABLE TO SELLER OR BY WHICH THE COMPANY OR THE 1221
PROPERTY ARE BOUND OR AFFECTED, OR (IV) RESULT IN THE CREATION OF, OR REQUIRE
THE CREATION OF, ANY MATERIAL LIEN UPON SELLER’S COMMON STOCK, OR TO THE
KNOWLEDGE OF SELLER, ANY OTHER SHARES OF CAPITAL STOCK OF THE COMPANY.


 


(B)           OTHER THAN THOSE CONSENTS, APPROVALS, ORDERS OR AUTHORIZATIONS OF,
OR REGISTRATIONS, DECLARATIONS OR FILINGS WITH ANY GOVERNMENTAL AUTHORITY
(COLLECTIVELY, “GOVERNMENTAL CONSENTS”) WHICH HAVE BEEN OBTAINED BY SELLER, NO
GOVERNMENTAL CONSENTS ARE REQUIRED BY OR WITH RESPECT TO SELLER OR, TO THE
KNOWLEDGE OF SELLER, THE COMPANY, IN CONNECTION WITH THE EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE ANCILLARY DOCUMENTS TO WHICH SELLER IS A
PARTY OR THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS WHERE THE FAILURE TO
OBTAIN SUCH GOVERNMENTAL CONSENTS WOULD HAVE A COMPANY MATERIAL ADVERSE EFFECT
OR WOULD MATERIALLY RESTRICT SELLER’S ABILITY TO CONSUMMATE THE CONTEMPLATED
TRANSACTIONS OR RESULT IN LIABILITY TO BUYER.


 


(C)           SUBJECT TO OBTAINING THE ROFR WAIVER AND THE LENDER APPROVAL, AND
EXCEPT FOR ANY GOVERNMENTAL CONSENTS AND ANY OTHER CONSENTS, APPROVALS OR
WAIVERS THAT HAVE BEEN OBTAINED BY SELLER, THE EXECUTION AND DELIVERY BY SELLER
OF THIS AGREEMENT AND THE CONSUMMATION OF THE CONTEMPLATED TRANSACTIONS DO NOT
AND WILL NOT REQUIRE ANY CONSENT, APPROVAL OR WAIVER BY ANY THIRD PARTY
(INCLUDING, WITHOUT LIMITATION, THE CONSENT OF ANY DIRECT OR INDIRECT PARTNER OF
SELLER) WHERE THE FAILURE TO OBTAIN SUCH CONSENT, APPROVAL OR WAIVER WOULD

 

14

--------------------------------------------------------------------------------



 


HAVE A COMPANY MATERIAL ADVERSE EFFECT OR WOULD MATERIALLY RESTRICT SELLER’S
ABILITY TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS OR RESULT IN LIABILITY TO
BUYER.


 

3.4.         Capitalization and Organization of the Company.

 


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY CONSISTS OF 2,000
SHARES OF COMMON STOCK, PAR VALUE $2.00 PER SHARE AND 2,000 SHARES OF COMMON
STOCK ARE ISSUED AND OUTSTANDING.  TO THE KNOWLEDGE OF SELLER, NO SHARES OF
COMMON STOCK OF THE COMPANY ARE OWNED BY ANY PERSON OTHER THAN SELLER AND RGI. 
ALL OF SELLER’S COMMON STOCK IS DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NON-ASSESSABLE, AND TO THE KNOWLEDGE OF SELLER, ALL OF THE TOTAL COMMON STOCK
(OTHER THAN SELLER’S COMMON STOCK) IS DULY AUTHORIZED, VALIDLY ISSUED, FULLY
PAID AND NON-ASSESSABLE.


 


(B)           SELLER IS THE RECORD AND BENEFICIAL OWNER OF 900 SHARES OF THE
TOTAL COMMON STOCK AND, TO THE KNOWLEDGE OF SELLER, RGI IS THE RECORD AND
BENEFICIAL OWNER OF 1100 SHARES OF THE TOTAL COMMON STOCK.


 


(C)           EXCEPT AS SET FORTH IN THE BASIC COMPANY AGREEMENTS, (I) THERE ARE
NO EXISTING OPTIONS, WARRANTS, CALLS, PRE-EMPTIVE RIGHTS, RIGHTS OF FIRST
REFUSAL, SUBSCRIPTIONS OR OTHER RIGHTS, AGREEMENTS, ARRANGEMENTS OR COMMITMENTS
OF ANY CHARACTER, RELATING TO SELLER’S COMMON STOCK OR SECURITIES CONVERTIBLE
INTO OR EXERCISABLE OR EXCHANGEABLE FOR SELLER’S COMMON STOCK, AND (II) TO THE
KNOWLEDGE OF SELLER, THERE ARE NO EXISTING OPTIONS, WARRANTS, CALLS, PRE-EMPTIVE
RIGHTS, RIGHTS OF FIRST REFUSAL, SUBSCRIPTIONS OR OTHER RIGHTS, AGREEMENTS,
ARRANGEMENTS OR COMMITMENTS OF ANY CHARACTER, RELATING TO ANY OTHER SHARES OF
CAPITAL STOCK OF THE COMPANY OR THE 1221 PROPERTY OWNER OR SECURITIES
CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR ANY OTHER SHARES OF CAPITAL
STOCK OR MEMBERSHIP INTERESTS, AS APPLICABLE, OF THE COMPANY OR THE 1221
PROPERTY OWNER.


 


(D)           SELLER HAS GOOD AND MARKETABLE TITLE TO ONE HUNDRED PERCENT (100%)
OF SELLER’S COMMON STOCK.  THE TRANSFER AND DELIVERY OF SELLER’S COMMON STOCK BY
SELLER TO BUYER AS CONTEMPLATED BY THIS AGREEMENT AND THE ANCILLARY DOCUMENTS
WILL TRANSFER GOOD AND VALID TITLE TO ALL OF SELLER’S COMMON STOCK FREE AND
CLEAR OF ALL LIENS, CLAIMS OR OTHER ENCUMBRANCES, SUBJECT ONLY TO THE TERMS OF
THE BASIC COMPANY AGREEMENTS.


 


(E)           TO THE KNOWLEDGE OF SELLER, (I) SCHEDULE 3.4(E) ACCURATELY AND
COMPLETELY DESCRIBES THE OWNERSHIP STRUCTURE OF THE COMPANY, EACH OF ITS
CONSTITUENT OWNERS AND EACH OF ITS SUBSIDIARIES AND (II) SINCE DECEMBER 24,
2003, THE COMPANY HAS NOT OWNED, AND DOES NOT OWN, DIRECTLY OR INDIRECTLY,
BENEFICIALLY OR OTHERWISE, CAPITAL STOCK, LIMITED LIABILITY COMPANY INTERESTS,
PARTNERSHIP INTERESTS OR ANY OTHER BENEFICIAL OR EQUITY INTEREST IN ANY PERSON
OTHER THAN THE PROPERTY OWNERS.


 


(F)            SCHEDULE 3.4(F) CONTAINS A TRUE, CORRECT AND COMPLETE LIST OF
(I) ALL ORGANIZATIONAL DOCUMENTS OF THE COMPANY AND, TO THE KNOWLEDGE OF SELLER,
THE 1221 PROPERTY OWNER AND (II) ANY OTHER MATERIAL AGREEMENTS, TO THE KNOWLEDGE
OF SELLER, THAT RELATE TO THE OWNERSHIP AND CORPORATE GOVERNANCE OF THE COMPANY
AND THE 1221 PROPERTY OWNER.  SELLER HAS DELIVERED TO BUYER TRUE AND CORRECT
COPIES OF EACH OF THE ORGANIZATIONAL DOCUMENTS LISTED ON SCHEDULE 3.4(F) IN THE
POSSESSION OF SELLER AND THERE HAVE BEEN NO AMENDMENTS, MODIFICATIONS OR

 

15

--------------------------------------------------------------------------------



 


SUPPLEMENTS TO SUCH ORGANIZATIONAL DOCUMENTS EXCEPT AS SET FORTH ON SCHEDULE
3.4(F) OR AFTER THE DATE OF THIS AGREEMENT WITH BUYER’S APPROVAL IN ACCORDANCE
WITH SECTION 5.1.


 


(G)           NEITHER SELLER, NOR TO THE KNOWLEDGE OF SELLER, THE COMPANY OR THE
1221 PROPERTY OWNER IS IN BREACH OF, OR IN DEFAULT UNDER, ITS RESPECTIVE
ORGANIZATIONAL DOCUMENTS AND NO EVENT HAS OCCURRED THAT, WITH THE GIVING OF
NOTICE OR PASSAGE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT UNDER THE
ORGANIZATIONAL DOCUMENTS OF SELLER, OR TO THE KNOWLEDGE OF SELLER, THE COMPANY
OR THE 1221 PROPERTY OWNER.  SELLER HAS NOT RECEIVED ANY COMMUNICATION FROM ANY
GOVERNMENTAL AUTHORITY ASSERTING THAT THE COMPANY OR THE 1221 PROPERTY OWNER ARE
NOT IN COMPLIANCE WITH ANY ORGANIZATIONAL DOCUMENTS OR REQUIREMENT OF LAW
APPLICABLE TO IT.


 

3.5.         Financial Statements and Books and Records; Absence of Certain
Changes or Events.

 


(A)           SELLER HAS DELIVERED TO BUYER, OR MADE AVAILABLE TO BUYER FOR
REVIEW (I) TRUE AND COMPLETE COPIES OF ALL FINANCIAL STATEMENTS, GENERAL LEDGERS
AND BOOKS OF ACCOUNT RELATED TO THE OPERATIONS OF THE COMPANY AND THE 1221
PROPERTY OWNER THAT ARE IN SELLER’S POSSESSION OR CONTROL AND THAT HAVE BEEN
REQUESTED BY BUYER FOR THE YEARS ENDED DECEMBER 31, 2007, 2008 AND 2009, AND
(II) TRUE AND COMPLETE COPIES OF THE 12 MOST RECENT MONTHLY REPORTS THAT HAVE
BEEN PROVIDED TO SELLER BY THE COMPANY IN CONNECTION WITH THE 1221 PROPERTY,
SUBSTANTIALLY IN THE FORM OF EXHIBIT F ATTACHED HERETO.


 


(B)           SINCE DECEMBER 31, 2009, THERE HAVE NOT BEEN ANY OCCURRENCES OR
CIRCUMSTANCES AFFECTING SELLER, OR TO THE KNOWLEDGE OF SELLER, THE COMPANY OR
THE 1221 PROPERTY OWNER THAT WOULD HAVE, OR THAT WITH THE PASSAGE OF TIME WOULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE OPERATIONS,
ASSETS, BUSINESSES, AFFAIRS, PROPERTIES OR FINANCIAL CONDITION OF THE COMPANY OR
THE 1221 PROPERTY OWNER OR MATERIALLY RESTRICT SELLER’S ABILITY TO CONSUMMATE
THE CONTEMPLATED TRANSACTIONS.  TO THE KNOWLEDGE OF SELLER, SINCE DECEMBER 31,
2009, THE COMPANY AND THE 1221 PROPERTY OWNER HAVE CONDUCTED ITS BUSINESS IN THE
ORDINARY COURSE CONSISTENT WITH PAST PRACTICES AND THERE HAS NOT BEEN ANY CHANGE
IN THE ACCOUNTING, TAX OR RESERVE METHODS, PRINCIPLES OR PRACTICES OF THE
COMPANY OR THE 1221 PROPERTY OWNER, EXCEPT INSOFAR AS REQUIRED BY A CHANGE IN
GAAP.


 

3.6.         Litigation.

 


(A)           THERE IS NO LITIGATION, LEGAL ACTION, ARBITRATION, MEDIATION,
PROCEEDING, DEMAND, INVESTIGATION OR CLAIM (“LITIGATION”) PENDING AS TO WHICH
SELLER HAS RECEIVED WRITTEN NOTICE OR, TO THE KNOWLEDGE OF SELLER, THREATENED,
AGAINST OR INVOLVING THE COMPANY OR THE 1221 PROPERTY OWNER AT LAW OR IN EQUITY
OR BEFORE ANY GOVERNMENTAL AUTHORITY THAT IS NOT OR WOULD NOT BE COVERED BY
INSURANCE. TO THE KNOWLEDGE OF SELLER, NEITHER THE COMPANY NOR THE 1221 PROPERTY
OWNER IS SUBJECT TO ANY ORDER ARISING FROM ANY LITIGATION.


 


(B)           THERE IS NO LITIGATION AS TO WHICH SELLER HAS RECEIVED WRITTEN
NOTICE OR, TO THE KNOWLEDGE OF SELLER, IS THREATENED AGAINST OR INVOLVING SELLER
WHICH QUESTIONS THE VALIDITY OF THIS AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS
TO WHICH IT IS A PARTY OR SEEKS TO PROHIBIT, ENJOIN OR OTHERWISE CHALLENGE
SELLER’S ABILITY TO CONSUMMATE THE CONTEMPLATED TRANSACTIONS.

 

16

--------------------------------------------------------------------------------


 

3.7.         Taxes and Tax Matters.

 


(A)           TO THE KNOWLEDGE OF SELLER, ALL MATERIAL TAX RETURNS REQUIRED TO
BE FILED BY THE COMPANY AND 1221 PROPERTY OWNER  HAVE BEEN DULY AND TIMELY FILED
(TAKING INTO ACCOUNT APPLICABLE EXTENSIONS) AND ALL SUCH TAX RETURNS ARE TRUE,
CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS.  TO THE KNOWLEDGE OF SELLER, THE
COMPANY AND 1221 PROPERTY OWNER HAVE PAID (OR CAUSED TO BE PAID) ALL TAXES SHOWN
TO BE PAYABLE ON SUCH TAX RETURNS (OTHER THAN TAXES THAT ARE BEING CONTESTED IN
GOOD FAITH).


 


(B)           TO THE KNOWLEDGE OF SELLER, THERE IS NO MATERIAL ACTION, SUIT,
PROCEEDING, AUDIT, INVESTIGATION OR CLAIM PENDING OR THREATENED IN RESPECT OF
ANY TAXES FOR WHICH THE COMPANY OR 1221 PROPERTY OWNER IS LIABLE. TO THE
KNOWLEDGE OF SELLER, NO MATERIAL DEFICIENCY OR CLAIM FOR ANY SUCH TAXES HAS BEEN
ASSERTED IN WRITING BY A TAXING AUTHORITY.


 


(C)           TO THE KNOWLEDGE OF SELLER, THE COMPANY IS A QUALIFIED REIT.


 


(D)           ASSUMING THAT BUYER OWNS NO OTHER INTEREST DIRECTLY OR INDIRECTLY
IN ANY OF THE PROPERTIES, NO TRANSFER TAXES WILL BE IMPOSED ON THE CONTEMPLATED
TRANSACTIONS EITHER (I) SOLELY AS A RESULT OF THE CONTEMPLATED TRANSACTIONS OR
(II) AS A RESULT OF THE AGGREGATION OF THE CONTEMPLATED TRANSACTIONS WITH ANY
OTHER TRANSFERS PRIOR TO THE CLOSING WITH RESPECT TO SELLER’S COMMON STOCK.


 

3.8.         Real Estate.

 


(A)           SCHEDULE 3.8(A) IS A TRUE, CORRECT AND COMPLETE LIST OF ALL LEASES
THAT HAVE BEEN PROVIDED TO SELLER BY THE COMPANY IN CONNECTION WITH THE 1221
PROPERTY, AND SELLER HAS DELIVERED TO BUYER, OR MADE AVAILABLE TO BUYER FOR
REVIEW, TRUE AND COMPLETE COPIES OF ALL SUCH LEASES AS RECEIVED.  TO THE
KNOWLEDGE OF SELLER, THE 1221 PROPERTY OWNER HAS NEITHER RECEIVED NOR DELIVERED
ANY WRITTEN NOTICES FROM OR TO ANY OF THE TENANTS UNDER THE LEASES (THE
“TENANTS”) ASSERTING THAT EITHER THE 1221 PROPERTY OWNER OR ANY SUCH TENANT IS
IN DEFAULT IN ANY MATERIAL RESPECT UNDER ANY OF THE RESPECTIVE LEASES (OTHER
THAN DEFAULTS THAT HAVE BEEN CURED IN ALL MATERIAL RESPECTS).  TO THE KNOWLEDGE
OF SELLER, EXCEPT AS SET FORTH ON SCHEDULE 3.8(A), (I) ALL OF THE LEASES SET
FORTH ON SCHEDULE 3.8(A) ARE IN FULL FORCE AND EFFECT AND THERE IS NO DEFAULT BY
THE TENANTS OR THE 1221 PROPERTY OWNER UNDER SUCH LEASES AND (II) NEITHER THE
1221 PROPERTY OWNER NOR ANY TENANT HAS WAIVED ANY MATERIAL TERM OR CONDITION OF
ANY SUCH LEASE AND ALL MATERIAL COVENANTS THEREUNDER TO BE PERFORMED BY THE 1221
PROPERTY OWNER OR ANY TENANT HAVE BEEN PERFORMED IN ALL MATERIAL RESPECTS.


 


(B)           SCHEDULE 3.8(B) IS A TRUE, CORRECT AND COMPLETE LIST OF THE
SECURITY DEPOSITS HELD BY THE 1221 PROPERTY OWNER UNDER THE LEASES AS OF THE
DATE SET FORTH THEREON TO THE EXTENT THAT SELLER HAS RECEIVED SUCH INFORMATION
FROM THE COMPANY.


 


(C)           SCHEDULE 3.8(C) IS A TRUE, CORRECT AND COMPLETE LIST AS OF THE
DATE SET FORTH THEREON OF THE TENANT ARREARAGE SCHEDULE TO THE EXTENT SUCH
INFORMATION HAS BEEN PROVIDED TO SELLER BY THE COMPANY IN CONNECTION WITH THE
1221 PROPERTY.


 


(D)           TO THE KNOWLEDGE OF SELLER, (I) THE MANAGEMENT AGREEMENT IS IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS AND (II) THERE HAVE BEEN NO
AMENDMENTS,

 

17

--------------------------------------------------------------------------------



 


MODIFICATIONS OR SUPPLEMENTS TO THE MANAGEMENT AGREEMENT.  WITHOUT LIMITING THE
FOREGOING, (X) SELLER HAS NOT CONSENTED TO, AND NEITHER MANAGER NOR THE COMPANY
HAS REQUESTED THE CONSENT OF SELLER TO, EITHER (A) ANY AMENDMENT, MODIFICATION
OR SUPPLEMENT TO THE MANAGEMENT AGREEMENT THAT WOULD INCREASE OR ALTER THE FEE
PAYABLE TO THE MANAGER THEREUNDER, OR WHICH WOULD ALTER THE MATERIAL ECONOMIC
TERMS OF THE MANAGEMENT AGREEMENT, OR (B) THE ASSIGNMENT BY MANAGER OF ITS
RIGHTS AND OBLIGATIONS AS MANAGER UNDER THE MANAGEMENT AGREEMENT TO ANY PERSON
OTHER THAN RGI OR RGI’S PARENT OR PARENTS (OR ITS OR THEIR SUCCESSORS), OR ANY
OF THEIR RESPECTIVE AFFILIATES AND (Y) SELLER HAS NOT DELIVERED A NOTICE OF
DEFAULT OR TERMINATION NOTICE TO MANAGER UNDER THE MANAGEMENT AGREEMENT AND, TO
THE KNOWLEDGE OF SELLER, NO BREACH OR DEFAULT EXISTS (OR CONDITION EXISTS WHICH
WITH THE PASSAGE OF TIME WOULD CONSTITUTE A BREACH OR DEFAULT) ON THE PART OF
MANAGER THAT WOULD PERMIT SELLER TO DELIVER A NOTICE OF DEFAULT OR TERMINATION
NOTICE UNDER THE MANAGEMENT AGREEMENT IN ACCORDANCE WITH THE TERMS THEREOF.


 


(E)           THERE IS NO LITIGATION AS TO WHICH SELLER HAS RECEIVED WRITTEN
NOTICE, OR, TO THE KNOWLEDGE OF SELLER, IS THREATENED WITH RESPECT TO ALL OR ANY
PORTION OF THE 1221 PROPERTY, IN EACH CASE WHICH IS NOT OR WOULD NOT BE COVERED
BY INSURANCE AND WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE USE OR
OPERATION OF THE 1221 PROPERTY.


 


(F)            THERE ARE NO CONDEMNATION OR EMINENT DOMAIN PROCEEDINGS AS TO
WHICH SELLER HAS RECEIVED WRITTEN NOTICE, OR TO THE KNOWLEDGE OF SELLER, IS
THREATENED AGAINST THE 1221 PROPERTY.


 


(G)           SELLER HAS DELIVERED TO BUYER A TRUE, CORRECT AND COMPLETE COPY OF
SELLER’S TITLE POLICY AND COPIES OF ALL OTHER TITLE POLICIES AND SURVEYS IN
SELLER’S POSSESSION OR CONTROL RELATING TO THE 1221 PROPERTY.  SELLER HAS NOT
RECEIVED WRITTEN NOTICE OF ANY CANCELLATION OR TERMINATION OF SELLER’S TITLE
POLICY AND NO CLAIMS HAVE BEEN MADE AND NO CLAIMS HAVE BEEN PAID UNDER SELLER’S
TITLE POLICY.


 

3.9.         Debt.

 


(A)           EXCEPT FOR THE INDEBTEDNESS PURSUANT TO THE LOAN AGREEMENT, TO THE
KNOWLEDGE OF SELLER, NEITHER THE COMPANY NOR THE 1221 PROPERTY OWNER HAS ANY
OUTSTANDING INDEBTEDNESS FOR BORROWED MONEY (INCLUDING BUT NOT LIMITED TO ANY
SHAREHOLDER LOANS) AND NEITHER THE COMPANY NOR THE 1221 PROPERTY OWNER HAS
GUARANTEED THE PAYMENT OR PERFORMANCE OF THE OBLIGATIONS OF ANY PERSON OTHER
THAN PURSUANT TO THE LOAN AGREEMENT AND OTHER LOAN DOCUMENTS.


 


(B)           SCHEDULE 3.9(B) CONTAINS A TRUE, CORRECT AND COMPLETE LIST OF THE
LOAN DOCUMENTS THAT HAVE BEEN PROVIDED TO SELLER BY THE COMPANY AND TRUE AND
CORRECT COPIES OF THE LOAN DOCUMENTS THAT HAVE BEEN PROVIDED TO SELLER BY THE
COMPANY HAVE BEEN DELIVERED OR MADE AVAILABLE TO BUYER FOR REVIEW.  TO THE
KNOWLEDGE OF SELLER, (I) THERE HAVE BEEN NO AMENDMENTS, MODIFICATIONS OR
SUPPLEMENTS TO THE LOAN DOCUMENTS SET FORTH ON SCHEDULE 3.9(B) EXCEPT AS SET
FORTH ON SCHEDULE 3.9(B), AND EXCEPT FOR AMENDMENTS, MODIFICATIONS OR
SUPPLEMENTS PERMITTED PURSUANT TO SECTION 5.1, (II) THE LOAN AGREEMENT AND ALL
OTHER LOAN DOCUMENTS ARE IN FULL, FORCE AND EFFECT  AND (III) SELLER, AND TO THE
KNOWLEDGE OF SELLER, THE 1221 PROPERTY OWNER AND THE COMPANY, HAVE NOT RECEIVED
WRITTEN NOTICE ALLEGING THAT THE 1221 PROPERTY OWNER OR THE

 

18

--------------------------------------------------------------------------------



 


COMPANY HAS DEFAULTED IN THE PERFORMANCE OF ANY OF THEIR RESPECTIVE OBLIGATIONS
UNDER THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS.


 

3.10.       Board of Directors.  The individuals identified on Schedule 3.10 are
Seller’s sole representatives on the Board (as defined in the Basic Company
Agreements) and Seller has not appointed any alternative representatives to the
Board.

 

3.11.       Company Investments.  To the Knowledge of Seller, since December 24,
2003, the Company has not conducted and currently does not conduct any business,
and has not owned and does not own any real estate or other assets, other than
the business of owning the ownership interests in the Property Owners.

 

3.12.        OFAC.  Seller is in compliance with the requirements of Executive
Order No. 13224, 66 Fed. Reg. 49079 (Sept. 23, 2001) (the “OFAC Order”) and
other similar requirements contained in the rules and regulations of the office
of Foreign Assets Control, Department of the Treasury (“OFAC”) and in any
enabling legislation or other Executive Orders or regulations in respect thereof
(the OFAC Order and such other rules, regulations, legislation, or orders are
collectively called the “OFAC Orders”).  Further, Seller covenants and agrees to
make its policies, procedures and practices regarding compliance with the OFAC
Orders, if any, available to Buyer for its review and inspection during normal
business hours and upon reasonable prior notice.  Neither Seller nor any
beneficial owner of Seller:

 


(A)           IS LISTED ON THE SPECIALLY DESIGNATED NATIONALS AND BLOCKED
PERSONS LIST MAINTAINED BY OFAC PURSUANT TO THE OFAC ORDER AND/OR ON ANY OTHER
LIST OF TERRORISTS OR TERRORIST ORGANIZATIONS MAINTAINED PURSUANT TO ANY OF THE
RULES AND REGULATIONS OF OFAC OR PURSUANT TO ANY OTHER APPLICABLE OFAC ORDERS
(SUCH LISTS ARE COLLECTIVELY REFERRED TO AS THE “LISTS”)


 


(B)           IS A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE
SUBJECT TO THE PROHIBITIONS CONTAINED IN THE OFAC ORDERS; OR


 


(C)           IS OWNED OR CONTROLLED BY, OR ACTS FOR OR ON BEHALF OF, ANY PERSON
ON THE LISTS OR ANY OTHER PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY
TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE OFAC ORDERS.


 

3.13.       No Brokers.  Neither Seller nor or any of its Affiliates has
employed or incurred any liability to any broker, finder or agent for any
brokerage fees, finder’s fees, commissions or other amounts with respect to this
Agreement, the Ancillary Documents or the Contemplated Transactions.

 

3.14.       Environmental.  Seller has not, and to the Knowledge of Seller,
neither the Company nor the 1221 Property Owner has received any written notice
from any Governmental Authority asserting that a condition exists at the 1221
Property that constitutes or has resulted in a violation of any Environmental
Laws, or that any claim is being asserted against Seller, the Company or the
1221 Property Owner (or in a manner by which the Company could be financially
responsible) by reason of any such violation, which notice or violation remains
uncured.  The term “Environmental Laws” means all federal, state and local laws,
statutes, ordinances and regulations, now or hereafter in effect, in each case
as amended or supplemented

 

19

--------------------------------------------------------------------------------


 

from time to time, including, without limitation, all applicable judicial or
administrative orders, applicable consent decrees and binding judgments relating
to the regulation and protection of human health, safety, the environment and
natural resources (including, without limitation, ambient air, surface, water,
groundwater, wetlands, land surface or subsurface strata, wildlife, aquatic
species and vegetation), including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended (42
U.S.C. §§ 9601 et seq.), the Hazardous Material Transportation Act, as amended
(49 U.S.C. §§ 1801 et seq.), the Federal Insecticide, Fungicide, and Rodenticide
Act, as amended (7 U.S.C. §§ 136 et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S. §§ 6901 et seq.), the Toxic Substance Control
Act, as amended (15 U.S.C. §§ 2601 et seq.), the Clean Air Act, as amended (42
U.S.C. §§ 7401 et seq.), the Federal Water Pollution Control Act, as amended (33
U.S.C. §§ 1251 et seq.), the Occupational Safety and Health Act, as amended (29
U.S.C. §§ 651 et seq.), the Safe Drinking Water Act, as amended (42 U.S.C. §§
300f et seq.), Environmental Protection Agency regulations pertaining to
Asbestos (including, without limitation, 40 C.F.R. Part 61, Subpart M, the
United States Environmental Protection Agency Guidelines on Mold Remediation in
Schools and Commercial Buildings, the United States Occupational Safety and
Health Administration regulations pertaining to Asbestos including, without
limitation, 29 C.F.R.  Sections 1910.1001 and 1926.58), applicable New York
State and New York City statutes and the rules and regulations promulgated
pursuant thereto regulating the storage, use and disposal of Hazardous
Materials, the New York City Department of Health Guidelines on Assessment and
Remediation of Fungi in Indoor Environments and any state or local counterpart
or equivalent of any of the foregoing, and any related federal, state or local
transfer of ownership notification or approval statutes.  The term “Hazardous
Materials” means (a) those substances included within the definitions of any one
or more of the terms “hazardous materials,” “hazardous wastes,” “hazardous
substances,” “industrial wastes,” and “toxic pollutants,” as such terms are
defined under the Environmental Laws, or any of them, (b) petroleum and
petroleum products, including, without limitation, crude oil and any fractions
thereof, (c) natural gas, synthetic gas and any mixtures thereof, (d) asbestos
and or any material which contains any hydrated mineral silicate, including,
without limitation, chrysotile, amosite, crocidolite, tremolite, anthophylite
and/or actinolite, whether friable or non-friable (collectively, “Asbestos”),
(e) polychlorinated biphenyl (“PCBs”) or PCB-containing materials or fluids,
(f) radon, (g) any other hazardous or radioactive substance, material,
pollutant, contaminant or waste, and (h) any other substance with respect to
which any Environmental Law or Governmental Authority requires environmental
investigation, monitoring or remediation.

 

3.15.       Disclaimer.

 


(A)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, NEITHER THE SELLER NOR ANY PERSON ACTING ON BEHALF OF SELLER HAS
MADE, OR SHALL BE DEEMED TO HAVE MADE, TO BUYER OR ANY OTHER PERSON ANY
REPRESENTATIONS OR WARRANTY OTHER THAN THOSE EXPRESSLY MADE BY SELLER IN THIS
ARTICLE III.  BUYER HEREBY ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT, NEITHER SELLER NOR ANY PERSON ACTING ON BEHALF OF SELLER, NOR
ANY PERSON OR ENTITY WHICH PREPARED OR PROVIDED ANY OF THE MATERIALS REVIEWED BY
BUYER IN CONDUCTING ITS DUE DILIGENCE, NOR ANY SUCCESSOR OR ASSIGN OF ANY OF THE
FOREGOING PARTIES, HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY ORAL OR WRITTEN
REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESSED OR IMPLIED, BY OPERATION OF LAW
OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE), WITH RESPECT TO THE
PROPERTY,

 

20

--------------------------------------------------------------------------------



 


INCLUDING, WITHOUT LIMITATION, THE PERMITTED USE THEREOF OR THE ZONING AND OTHER
LAWS APPLICABLE THERETO OR THE COMPLIANCE BY THE PROPERTY THEREWITH, THE
REVENUES AND EXPENSES GENERATED BY OR ASSOCIATED WITH THE PROPERTY, OR OTHERWISE
RELATING TO THE PROPERTY OR THE TRANSACTIONS CONTEMPLATED HEREIN.  EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER FURTHER ACKNOWLEDGES THAT ALL
MATERIALS WHICH HAVE BEEN PROVIDED BY SELLER HAVE BEEN PROVIDED WITHOUT ANY
WARRANTY OR REPRESENTATION, EXPRESSED OR IMPLIED AS TO THEIR CONTENT,
SUITABILITY FOR ANY PURPOSE, ACCURACY, TRUTHFULNESS OR COMPLETENESS AND EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, BUYER SHALL NOT HAVE ANY RECOURSE
AGAINST SELLER IN THE EVENT OF ANY ERRORS THEREIN OR OMISSIONS THEREFROM.  BUYER
IS ACQUIRING SELLER’S COMMON STOCK BASED SOLELY ON ITS OWN INDEPENDENT
INVESTIGATION AND INSPECTION OF SELLER’S COMMON STOCK AND THE PROPERTY, AND NOT
IN RELIANCE ON ANY INFORMATION PROVIDED BY SELLER, EXCEPT FOR THE
REPRESENTATIONS EXPRESSLY SET FORTH HEREIN.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, NO REPRESENTATION OR WARRANTY HAS BEEN MADE OR IS BEING MADE
HEREIN TO BUYER OR ANY OTHER PERSON (I) AS TO MERCHANTABILITY, SUITABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR QUALITY, WITH RESPECT TO ANY TANGIBLE
ASSETS (INCLUDING THE PROPERTY) OR AS TO THE CONDITION OR WORKMANSHIP THEREOF OR
THE ABSENCE OF ANY DEFECTS THEREIN, WHETHER LATENT OR PATENT (OR ANY OTHER
REPRESENTATION OR WARRANTY REFERRED TO IN SECTION 2-312 OF THE UNIFORM
COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION), (II) WITH RESPECT TO ANY
PROJECTIONS, FORECASTS, BUSINESS PLANS, ESTIMATES OR BUDGETS DELIVERED TO OR
MADE AVAILABLE TO BUYER OR ANY OTHER PERSON, OR (III) WITH RESPECT TO ANY OTHER
INFORMATION OR DOCUMENTS MADE AVAILABLE AT ANY TIME TO BUYER OR ANY OTHER
PERSON.


 


(B)           BUYER ACKNOWLEDGES AND AGREES THAT IT IS PURCHASING SELLER’S
COMMON STOCK SUBJECT TO THE PROPERTY BEING IN “AS IS” AND “WITH ALL FAULTS”
CONDITION, BASED UPON THE CONDITION (PHYSICAL OR OTHERWISE) OF THE PROPERTY AS
OF THE DATE OF THIS AGREEMENT, REASONABLE WEAR AND TEAR AND, SUBJECT TO THE
PROVISIONS OF SECTIONS 5.8 AND 5.9 OF THIS AGREEMENT, LOSS BY CONDEMNATION OR
FIRE OR OTHER CASUALTY EXCEPTED.


 


ARTICLE IV


REPRESENTATIONS AND WARRANTIES OF BUYER


 

Buyer represents and warrants to the Seller as of the date hereof and as of the
Closing:

 

4.1.         Organization and Power.  Buyer is a corporation duly formed,
validly existing and in good standing under the Laws of the province of Ontario,
Canada and has full power and authority to execute and deliver this Agreement
and the Ancillary Documents to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the Contemplated Transactions.

 

4.2.         Authorization and Enforceability.  The execution and delivery of
this Agreement and the Ancillary Documents to which Buyer is a party and the
performance by Buyer of the Contemplated Transactions have been duly authorized
by Buyer and no other corporate proceedings on the part of Buyer (including,
without limitation, any shareholder vote or approval) are necessary to authorize
the execution, delivery and performance of this Agreement and the Ancillary
Documents to which Buyer is a party or the consummation of the Contemplated
Transactions.  This Agreement is, and each of the Ancillary Documents to be
executed and delivered at the Closing by Buyer will be at the Closing, duly
authorized, executed and delivered by Buyer and constitute, or as of the Closing
Date will constitute, valid and legally

 

21

--------------------------------------------------------------------------------


 

binding agreements of Buyer enforceable against Buyer, in accordance with their
terms, subject to bankruptcy, insolvency, reorganization and other Laws of
general applicability relating to or affecting creditors’ rights and to general
equity principles.

 

4.3.         No Violation.  The execution and delivery by Buyer of this
Agreement and the Ancillary Documents to which Buyer is a party, consummation of
the Contemplated Transactions and compliance with the terms of this Agreement
and the Ancillary Documents to which Buyer is a party will not (a) conflict with
or violate any provision of the certificate of incorporation, bylaws or similar
organizational documents of Buyer, or (b) conflict with or violate in any
material respect any Law applicable to Buyer.  Neither Buyer nor its Affiliates
are subject to any Contract that would materially restrict Buyer’s ability to
consummate the Contemplated Transactions.

 

4.4.         Litigation.  There is no Litigation pending or, to the Knowledge of
Buyer, threatened against or involving Buyer which questions the validity of
this Agreement or any of the Ancillary Documents to which it is a party or seeks
to prohibit, enjoin or otherwise challenge Buyer’s ability to consummate the
Contemplated Transactions.

 

4.5.         Financial Capacity.  Buyer has, or has access to, and will have
available on the Closing Date, capital in an amount that is sufficient to pay
the Estimated Closing Consideration Amount as required by and in accordance with
this Agreement.

 

4.6.         No Brokers.  Neither Buyer nor or any of its Affiliates has
employed or incurred any liability to any broker, finder or agent for any
brokerage fees, finder’s fees, commissions or other amounts with respect to this
Agreement, the Ancillary Documents or the Contemplated Transactions.

 

4.7.         Investment Intent.  Buyer is acquiring the shares of Seller’s
Common Stock to be purchased under this Agreement for its own account for
investment, without a view to resale or distribution thereof in violation of
federal or state securities Laws and with no present intention of distributing
or reselling any part thereof.

 

4.8.         Non-Controlling Interest.  Buyer acknowledges that Seller owns a
non-controlling interest in the Company and has no right to direct or cause the
direction of the management or policies of the Company or to otherwise Control
the Company other than for those limited rights set forth in the Basic Company
Agreements.   To the extent Seller covenants or otherwise agrees in this
Agreement to cause RGI, the Company or any of the Subsidiaries to take any
action or make any decision, such covenant or agreement shall in all cases be
qualified by Seller’s ability to cause the taking of any such action or making
of any such decision under the Basic Company Agreements.

 

4.9.         Investigation.  Buyer is knowledgeable about the real estate
industry in which the Company operates and the Laws and regulations applicable
to the Company’s business and operations, and is experienced in the acquisition
and management of businesses.  Buyer has inspected the 1221 Property and the
Other Property and has been afforded reasonable access to the books and records
of the Company for purposes of conducting a due diligence investigation of the
1221 Property, the Other Property and the Company.  Buyer has conducted a
reasonable

 

22

--------------------------------------------------------------------------------


 

due diligence investigation of the 1221 Property, the Other Property and the
Company, which process and the results thereof are satisfactory to Buyer.  Buyer
does not have any knowledge of any inaccuracy or failure to be true of any of
the representations or warranties of the Seller in Article III or in any of the
Ancillary Documents.

 

4.10.       OFAC. Buyer is in compliance with the requirements of the OFAC
Orders.  Further, Buyer covenants and agrees to make its policies, procedures
and practices regarding compliance with the OFAC Orders, if any, available to
Seller for its review and inspection during normal business hours and upon
reasonable prior notice.  Neither Buyer nor any beneficial owner of Buyer:

 


(A)           IS LISTED ON ANY LISTS;


 


(B)           IS A PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY TO BE
SUBJECT TO THE PROHIBITIONS CONTAINED IN THE OFAC ORDERS; OR


 


(C)           IS OWNED OR CONTROLLED BY, OR ACTS FOR OR ON BEHALF OF, ANY PERSON
ON THE LISTS OR ANY OTHER PERSON WHO HAS BEEN DETERMINED BY COMPETENT AUTHORITY
TO BE SUBJECT TO THE PROHIBITIONS CONTAINED IN THE OFAC ORDERS.


 

4.11.       Taxes.  Buyer’s ownership interest in the Company as of and after
the Closing Date will not cause the Company to fail to satisfy any requirements
to be a Qualified REIT for the taxable year of the Company that includes the
Closing Date.

 


ARTICLE V


COVENANTS


 

5.1.         Conduct of the Company.  Except (i) to the extent compelled or
required by applicable Law or (ii) as consented to in writing by Buyer (which
consent shall not be unreasonably withheld or delayed), during the period from
the date hereof to the Closing Date, to the extent Seller has any rights to
Control such activity or matter, Seller shall, and shall cause its
representatives to:

 


(A)           USE ITS REASONABLE EFFORTS (ONLY TO THE EXTENT THAT THE SELLER HAS
ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES OR MATTERS) TO CAUSE THE COMPANY
AND 1221 PROPERTY OWNER TO CONDUCT ITS BUSINESS AND OPERATIONS IN THE ORDINARY
COURSE, CONSISTENT WITH PAST PRACTICE;


 


(B)           NOT APPROVE OF, CONSENT, VOTE ITS SHARES OR OTHERWISE ACT (ONLY TO
THE EXTENT THAT THE SELLER HAS ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES OR
MATTERS) TO PERMIT THE COMPANY OR 1221 PROPERTY OWNER TO  AMEND, MODIFY OR
REPEAL THE ORGANIZATIONAL DOCUMENTS OF THE COMPANY OR 1221 PROPERTY OWNER OTHER
THAN THE REQUIRED AMENDMENTS;


 


(C)           NOT APPROVE OF, CONSENT, VOTE ITS SHARES OR OTHERWISE ACT (ONLY TO
THE EXTENT THAT THE SELLER HAS ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES OR
MATTERS) TO AUTHORIZE OR PERMIT THE COMPANY OR 1221 PROPERTY OWNER TO (I) ISSUE,
GRANT, SELL OR ENCUMBER ANY CAPITAL STOCK (INCLUDING PREFERRED STOCK),
MEMBERSHIP INTERESTS OR OTHER SECURITIES, OPTIONS, WARRANTS, PUTS, CALLS,
SUBSCRIPTIONS OR OTHER RIGHTS OF ANY KIND, FIXED OR CONTINGENT, THAT DIRECTLY OR
INDIRECTLY CALL FOR THE ACQUISITION, ISSUANCE, SALE, PLEDGE OR OTHER DISPOSITION
OF ANY SHARES OF CAPITAL STOCK

 

23

--------------------------------------------------------------------------------



 


(INCLUDING PREFERRED STOCK), MEMBERSHIP INTERESTS OR OTHER SECURITIES IN THE
COMPANY OR 1221 PROPERTY OWNER, (II) AMEND OR MODIFY THE DIVIDEND RATE FOR THE
PREFERRED STOCK, PROVIDE ANY OPTION ON THE PART OF THE COMPANY TO REDEEM THE
PREFERRED STOCK (OTHER THAN THE REDEMPTION RIGHTS GRANTED AT ISSUANCE OF THE
PREFERRED STOCK) OR PERMIT THE EXCHANGE OR CONVERSION OF THE PREFERRED STOCK
INTO OTHER CAPITAL STOCK OR INDEBTEDNESS OF THE COMPANY OR (III) MAKE ANY OTHER
CHANGES IN THE EQUITY CAPITAL STRUCTURE OF THE COMPANY AND 1221 PROPERTY OWNER;


 


(D)           NOT APPROVE OF, CONSENT, VOTE ITS SHARES OR OTHERWISE ACT (ONLY TO
THE EXTENT THAT THE SELLER HAS ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES OR
MATTERS) TO AUTHORIZE OR PERMIT THE COMPANY OR 1221 PROPERTY OWNER TO
VOLUNTARILY CREATE OR ASSUME ANY LIEN WITH RESPECT TO ANY OF THE ASSETS OF THE
COMPANY OR 1221 PROPERTY OWNER;


 


(E)           USE ITS REASONABLE EFFORTS (ONLY TO THE EXTENT THAT THE SELLER HAS
ANY RIGHTS WITH RESPECT TO ANY OF SUCH ACTIVITIES OR MATTERS) TO CAUSE THE
COMPANY TO MAINTAIN THE 1221 PROPERTY IN ACCORDANCE WITH ITS NORMAL AND
CUSTOMARY BUSINESS PRACTICE;


 


(F)            NOT APPROVE OF, CONSENT, VOTE ITS SHARES OR OTHERWISE ACT (ONLY
TO THE EXTENT THAT THE SELLER HAS ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES
OR MATTERS) TO AUTHORIZE OR PERMIT THE COMPANY OR 1221 PROPERTY OWNER TO
(I) INCUR OR ASSUME ANY INDEBTEDNESS FOR BORROWED MONEY OTHER THAN THE SENIOR
LOAN, (II) REPAY, PREPAY, REFINANCE OR MODIFY THE SENIOR LOAN OR OTHER LIABILITY
EXCEPT AS PROVIDED IN THE SHAREHOLDERS’ AGREEMENT; PROVIDED, THAT, BUYER’S
CONSENT (NOT TO BE UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED PRIOR TO
SELLER TAKING ANY ACTION IN ACCORDANCE WITH SECTION 4.1 AND 4.2 OF THE
SHAREHOLDERS’ AGREEMENT OR (III) ASSUME OR GUARANTEE THE INDEBTEDNESS OR OTHER
OBLIGATIONS OF ANY OTHER PERSON;


 


(G)           USE ITS REASONABLE EFFORTS (ONLY TO THE EXTENT THAT THE SELLER HAS
ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES OR MATTERS) TO CAUSE THE COMPANY
TO NOT TAKE ANY ACTION THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY
MATERIAL ADVERSE CHANGE IN THE OPERATIONS OR FINANCIAL SITUATION OF THE COMPANY;


 


(H)           NOT APPROVE OF, CONSENT OR OTHERWISE ACT (ONLY TO THE EXTENT THAT
THE SELLER HAS ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES OR MATTERS) TO
AUTHORIZE OR PERMIT THE COMPANY OR 1221 PROPERTY OWNER TO MERGE OR CONSOLIDATE
WITH ANY OTHER ENTITY;


 


(I)            NOT APPROVE OF, CONSENT OR OTHERWISE ACT (ONLY TO THE EXTENT THAT
THE SELLER HAS ANY RIGHTS WITH RESPECT TO ANY SUCH ACTIVITIES OR MATTERS) TO
AUTHORIZE OR PERMIT THE COMPANY TO MAKE OR CHANGE ANY MATERIAL TAX ELECTION,
CHANGE ANY ANNUAL TAX ACCOUNTING PERIOD, OR ADOPT OR CHANGE ANY METHOD OF TAX
ACCOUNTING, FILE ANY AMENDED TAX RETURN, ENTER INTO ANY CLOSING AGREEMENT, OR
SETTLE ANY MATERIAL CLAIM OR ASSESSMENT FOR TAXES; AND


 


(J)            NOT FILE ANY VOLUNTARY, OR CONSENT TO THE FILING OF ANY
INVOLUNTARY, PETITION FOR RELIEF UNDER TITLE 11 OF THE UNITED STATES CODE OR ANY
SUCCESSOR STATUTE OR UNDER ANY REORGANIZATION, ARRANGEMENT, INSOLVENCY,
READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION LAW.


 

5.2.         Certain Tax Matters.  Buyer covenants and agrees that following the
Closing, Buyer will not take any action or fail to take any action that will
cause the Company to fail to satisfy any requirements to be a Qualified REIT for
the taxable year of the Company that begins

 

24

--------------------------------------------------------------------------------


 

on or before the Closing Date and ends after the Closing, which taxable year may
be less than twelve (12) months.

 

5.3.         Non-Solicitation.  Between the date hereof and the earlier of the
Closing or the termination of this Agreement, Buyer shall not, and shall cause
its Affiliates not to solicit any employees of Seller or its Affiliates
(including the Company) to leave the employ of Seller or its Affiliates, as
applicable, or violate the terms of their contracts, or any employment
arrangements, with Seller or its Affiliates, as applicable; provided, that
nothing in this Section 5.3 shall prohibit Buyer or any of its Affiliates from
employing any such employee as a result of a general solicitation to the public
or general advertising, or the solicitation of any individual whose employment
with Seller and its Affiliates has been terminated for at least six (6) months.

 

5.4.         Public Announcements.

 


(A)           EXCEPT AS PROVIDED IN SECTION 5.4(B), THE INITIAL PRESS RELEASE
REGARDING THIS AGREEMENT AND THE CONTEMPLATED TRANSACTIONS SHALL BE MADE AT SUCH
TIME AND IN SUCH FORM AS BUYER AND SELLER AGREE, PROVIDED THAT IN THE EVENT THAT
THE PARTIES CANNOT AGREE, EITHER PARTY SHALL BE PERMITTED TO MAKE ANY DISCLOSURE
REQUIRED BY LAW.


 


(B)           BUYER RECOGNIZES THAT SLG, WHO INDIRECTLY OWNS INTERESTS IN
SELLER, IS A PUBLIC COMPANY.  ACCORDINGLY, BUYER ACKNOWLEDGES AND AGREES THAT
SELLER OR SLG MAY DISCLOSE IN PRESS RELEASES, FILINGS WITH GOVERNMENTAL
AUTHORITIES, FINANCIAL STATEMENTS AND/OR OTHER COMMUNICATIONS SUCH INFORMATION
REGARDING THE TRANSACTIONS CONTEMPLATED HEREBY AS MAY BE NECESSARY OR ADVISABLE
UNDER SECURITIES LAWS, RULES OR REGULATIONS, GAAP OR OTHER ACCOUNTING RULES OR
PROCEDURES OR SLG’S PRIOR CUSTOM, PRACTICE OR PROCEDURE.


 

5.5.         Commercially Reasonable Efforts.  Subject to the terms and
conditions set forth herein and to applicable legal requirements, each of the
parties shall cooperate and use their respective commercially reasonable efforts
to take, or cause to be taken, all appropriate action, and do, or cause to be
done, and assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Contemplated Transactions, including the
satisfaction of the respective conditions set forth in Article VI.

 

5.6.         [INTENTIONALLY OMITTED]

 

5.7.         Estoppels.  Prior to the Closing, (i) Seller will request that RGI
complete an estoppel certificate substantially on the terms set forth in
Section 2.2(f) of the Shareholders’ Agreement, with such changes as have been
agreed to by RGI and Buyer, and (ii) Seller has requested that the Company
obtain, and endeavor to obtain from the Company, (a) completed tenant estoppel
certificates from each of the Identified Tenants, substantially in the forms
attached hereto as Exhibit G, and (b) a completed lender estoppel certificate
from the Senior Lender, substantially in the form attached hereto as Exhibit H. 
Seller shall deliver any such estoppel certificates to Buyer promptly upon
receipt by Seller and Seller shall use its reasonable efforts to cause to be
delivered to Buyer prior to the Closing completed estoppel certificates from
each of the Identified Tenants.  The form estoppel certificates shall be subject
to (i) non-material modifications thereof,  (ii) modifications thereof to
conform the same to the applicable Lease or

 

25

--------------------------------------------------------------------------------


 

other information delivered to the Company prior to the date hereof and
(iii) limiting its statements “to Tenant’s knowledge”, “Senior Lender’s
knowledge” or “RGI’s knowledge”, as applicable (or words of similar import)). 
The failure or inability of Seller to obtain such completed estoppel
certificates shall not be a condition to Buyer’s obligation to consummate the
Contemplated Transactions or otherwise affect Buyer’s obligations under this
Agreement, and Seller shall not be required to expend any money, provide any
financial or other accommodations or commence any litigation in connection with
obtaining any estoppel certificates.

 

5.8.         Damage and Destruction.

 


(A)           IF ALL OR ANY PART OF THE 1221 PROPERTY IS DAMAGED BY FIRE OR
OTHER CASUALTY OCCURRING ON OR AFTER THE DATE HEREOF AND PRIOR TO THE CLOSING
DATE, WHETHER OR NOT SUCH DAMAGE AFFECTS A MATERIAL PART OF THE 1221 PROPERTY,
THEN:


 

(I)            IF (A) THE ESTIMATED COST OF REPAIR OR RESTORATION IS LESS THAN
OR EQUAL TO $75,000,000, AND (B) THE FIRE OR OTHER CASUALTY DOES NOT PERMIT
TENANTS COMPRISING 25% OR GREATER OF THE GROSS RENTAL INCOME OF THE 1221
PROPERTY THE RIGHT TO TERMINATE THEIR LEASES AND (C) IF THE ESTIMATED TIME TO
SUBSTANTIALLY COMPLETE SUCH REPAIR OR RESTORATION IS TWENTY-FOUR (24) MONTHS OR
LESS, NEITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AND THE
PARTIES SHALL NONETHELESS CONSUMMATE THIS TRANSACTION IN ACCORDANCE WITH THIS
AGREEMENT, WITHOUT ANY ABATEMENT OF THE CLOSING CONSIDERATION AMOUNT OR ANY
LIABILITY OR OBLIGATION ON THE PART OF SELLER BY REASON OF SUCH DESTRUCTION OR
DAMAGE.

 

(II)           IF (A) THE ESTIMATED COST OF REPAIR OR RESTORATION EXCEEDS
$75,000,000, (B) THE FIRE OR OTHER CASUALTY PERMITS TENANTS COMPRISING 25% OR
GREATER OF THE GROSS RENTAL INCOME OF THE 1221 PROPERTY THE RIGHT TO TERMINATE
THEIR LEASES OR (C) THE ESTIMATED TIME TO SUBSTANTIALLY COMPLETE SUCH REPAIR OR
RESTORATION EXCEEDS TWENTY-FOUR (24) MONTHS, EACH PARTY SHALL HAVE THE OPTION,
EXERCISABLE ON OR PRIOR TO THE CASUALTY ELECTION DATE, TIME BEING OF THE
ESSENCE, TO TERMINATE THIS AGREEMENT BY DELIVERING NOTICE OF SUCH TERMINATION TO
THE OTHER PARTY, WHEREUPON THE DEPOSIT (TOGETHER WITH ANY INTEREST ACCRUED
THEREON) SHALL BE RETURNED TO BUYER AND THIS AGREEMENT SHALL BE DEEMED CANCELED
AND OF NO FURTHER FORCE OR EFFECT, AND NEITHER PARTY SHALL HAVE ANY FURTHER
RIGHTS OR LIABILITIES AGAINST OR TO THE OTHER EXCEPT FOR SUCH PROVISIONS WHICH
ARE EXPRESSLY PROVIDED IN THIS AGREEMENT TO SURVIVE THE TERMINATION HEREOF.  IF
A FIRE OR OTHER CASUALTY DESCRIBED IN THIS SECTION 5.8(A)(II) SHALL OCCUR AND
NEITHER PARTY SHALL TIMELY ELECT TO TERMINATE THIS AGREEMENT, THEN BUYER AND
SELLER SHALL CONSUMMATE THIS TRANSACTION IN ACCORDANCE WITH THIS AGREEMENT,
WITHOUT ANY ABATEMENT OF THE CLOSING CONSIDERATION AMOUNT OR ANY LIABILITY OR
OBLIGATION ON THE PART OF SELLER BY REASON OF SUCH DESTRUCTION OR DAMAGE.

 


(B)           THE ESTIMATED COST AND TIME TO REPAIR AND/OR RESTORE THE 1221
PROPERTY CONTEMPLATED IN SECTION 5.8(A) SHALL BE ESTABLISHED BY ESTIMATES
OBTAINED BY SELLER FROM INDEPENDENT CONTRACTORS.  BUYER SHALL HAVE THE RIGHT TO
DISPUTE ANY SUCH ESTIMATES DELIVERED BY SELLER BY GIVING SELLER NOTICE THEREOF
AND DESCRIBING THE BASIS OF SUCH DISPUTE IN REASONABLE DETAIL (A “DISPUTE
NOTICE”) WITHIN TEN (10) BUSINESS DAYS FOLLOWING SELLER’S DELIVERY OF SUCH
ESTIMATES, TIME BEING OF THE ESSENCE.  IF BUYER FAILS TO TIMELY DELIVER SUCH A
DISPUTE NOTICE, THEN BUYER SHALL BE DEEMED TO HAVE WAIVED ITS RIGHT TO DISPUTE
THE SAME.   IF BUYER SHALL TIMELY DELIVER SUCH

 

26

--------------------------------------------------------------------------------



 


A DISPUTE NOTICE, THEN SUCH DISPUTE SHALL BE RESOLVED AS PROVIDED IN
SECTION 5.8(C) BELOW.  SELLER AND BUYER SHALL COOPERATE AND EXERCISE DUE
DILIGENCE TO OBTAIN DAMAGE ESTIMATION AND INSURANCE PROCEEDS.


 


(C)           THE PROVISIONS OF THIS SECTION 5.8 SUPERSEDE ANY LAW APPLICABLE TO
THE 1221 PROPERTY GOVERNING THE EFFECT OF FIRE OR OTHER CASUALTY IN CONTRACTS
FOR REAL PROPERTY.  ANY DISPUTES UNDER THIS SECTION 5.8 AS TO (I) THE COST OF
REPAIR OR RESTORATION, (II) THE TIME FOR COMPLETION OF SUCH REPAIR OR
RESTORATION OR (III) WHETHER SUCH FIRE OR OTHER CASUALTY PERMITS TENANTS
COMPRISING 25% OR GREATER OF THE GROSS RENTAL INCOME OF THE 1221 PROPERTY THE
RIGHT TO TERMINATE THEIR LEASES SHALL BE RESOLVED BY EXPEDITED ARBITRATION
BEFORE A SINGLE ARBITRATOR IN NEW YORK, NEW YORK ACCEPTABLE TO BOTH SELLER AND
BUYER IN THEIR REASONABLE JUDGMENT IN ACCORDANCE WITH THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION; PROVIDED THAT IF SELLER AND BUYER FAIL TO AGREE ON AN
ARBITRATOR WITHIN FIVE (5) BUSINESS DAYS AFTER A DISPUTE ARISES, THEN EITHER
PARTY MAY REQUEST THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION LOCATED IN
NEW YORK, NEW YORK TO DESIGNATE AN ARBITRATOR.  SUCH ARBITRATOR SHALL BE AN
INDEPENDENT ARCHITECT OR ENGINEER WHO IS IMPARTIAL AND HAS NO EXISTING OR
HISTORICAL PERSONAL PROFESSIONAL RELATIONSHIP WITH SELLER, BUYER OR THEIR
RESPECTIVE AFFILIATES, HAVING AT LEAST TEN (10) YEARS OF EXPERIENCE IN THE
CONSTRUCTION OF OFFICE BUILDINGS IN NEW YORK, NEW YORK.  THE DETERMINATION OF
THE ARBITRATOR SHALL BE CONCLUSIVE AND BINDING UPON THE PARTIES.  THE COSTS AND
EXPENSES OF SUCH ARBITRATOR SHALL BE BORNE EQUALLY BY SELLER AND BUYER.


 


(D)           IN THE EVENT OF ANY FIRE OR OTHER CASUALTY WITH RESPECT TO THE
1221 PROPERTY, THE CLOSING DATE SHALL BE EXTENDED TO THE TENTH (10) BUSINESS DAY
FOLLOWING THE CASUALTY ELECTION DATE; PROVIDED, HOWEVER, THE CLOSING DATE SHALL
NOT BE EXTENDED IF THE DAMAGE CAUSED BY SUCH FIRE OR OTHER CASUALTY HAS BEEN
SUBSTANTIALLY RESTORED PRIOR TO THE CLOSING DATE.


 


(E)           THE DAMAGE BY FIRE OR OTHER CASUALTY OF ALL OR ANY PART OF THE
OTHER PROPERTY SHALL NOT BE CAUSE FOR EITHER PARTY TO TERMINATE THIS AGREEMENT,
AND IN SUCH EVENT THE PARTIES SHALL NONETHELESS CONSUMMATE THE CONTEMPLATED
TRANSACTIONS IN ACCORDANCE WITH THIS AGREEMENT AND THE ANCILLARY DOCUMENTS,
WITHOUT ABATEMENT OF THE CLOSING CONSIDERATION AMOUNT, PROVIDED, THAT, BUYER
WILL BE ENTITLED TO A CREDIT AGAINST THE CLOSING CONSIDERATION AMOUNT IN AN
AMOUNT EQUAL TO THE SUM OF (I) FORTY-FIVE PERCENT (45%) OF THE DEDUCTIBLE AMOUNT
APPLICABLE TO SUCH FIRE OR OTHER CASUALTY UNDER THE COMPANY’S INSURANCE POLICIES
THEREFOR, PLUS (II) ALL INSURANCE PROCEEDS, IF ANY, RECEIVED BY SELLER IN
RESPECT OF SUCH FIRE OR OTHER CASUALTY AND, TO THE EXTENT SUCH INSURANCE
PROCEEDS ARE NOT RECEIVED BY SELLER PRIOR TO CLOSING, AT CLOSING SELLER SHALL
ASSIGN TO BUYER ITS RIGHT (IF ANY) TO COLLECT, AND BUYER SHALL BE ENTITLED TO
COLLECT AND RETAIN, SUCH PROCEEDS.


 

5.9.         Condemnation.

 


(A)           IF, PRIOR TO THE CLOSING DATE, ANY PART OF THE 1221 PROPERTY IS
TAKEN (OTHER THAN A TEMPORARY TAKING), OR IF SELLER SHALL RECEIVE AN OFFICIAL
NOTICE FROM ANY GOVERNMENTAL AUTHORITY HAVING EMINENT DOMAIN POWER OVER THE 
1221 PROPERTY OF ITS INTENTION TO TAKE, BY EMINENT DOMAIN PROCEEDING, ANY PART
OF THE 1221 PROPERTY (A “TAKING”), THEN:


 

(I)            IF SUCH TAKING (A) INVOLVES TWENTY-FIVE PERCENT (25%) OR LESS OF
THE RENTABLE AREA OF THE 1221 PROPERTY AS DETERMINED BY AN INDEPENDENT ARCHITECT
CHOSEN BY

 

27

--------------------------------------------------------------------------------


 

SELLER (SUBJECT TO BUYER’S REVIEW AND REASONABLE APPROVAL OF SUCH DETERMINATION
AND THE PROVISIONS OF SECTION 5.9(B)) AND (B) DOES NOT PERMIT TENANTS COMPRISING
25% OR GREATER OF THE GROSS RENTAL INCOME OF THE 1221 PROPERTY THE RIGHT TO
TERMINATE THEIR LEASES, THEN NEITHER PARTY SHALL HAVE ANY RIGHT TO TERMINATE
THIS AGREEMENT, AND THE PARTIES SHALL NONETHELESS CONSUMMATE THIS TRANSACTION IN
ACCORDANCE WITH THIS AGREEMENT, WITHOUT ANY ABATEMENT OF THE CLOSING
CONSIDERATION AMOUNT OR ANY LIABILITY OR OBLIGATION ON THE PART OF SELLER BY
REASON OF SUCH TAKING.

 

(II)           IF SUCH TAKING (A) INVOLVES MORE THAN TWENTY-FIVE PERCENT (25%)
OF THE RENTABLE AREA OF THE 1221 PROPERTY AS DETERMINED BY AN INDEPENDENT
ARCHITECT CHOSEN BY SELLER OR (B) PERMITS TENANTS COMPRISING 25% OR GREATER OF
THE GROSS RENTAL INCOME OF THE 1221 PROPERTY THE RIGHT TO TERMINATE THEIR
LEASES, THEN EACH PARTY SHALL HAVE THE OPTION, EXERCISABLE ON OR PRIOR TO THE
CONDEMNATION ELECTION DATE, TIME BEING OF THE ESSENCE, TO TERMINATE THIS
AGREEMENT BY DELIVERING NOTICE OF SUCH TERMINATION TO THE OTHER PARTY, WHEREUPON
THE DEPOSIT (TOGETHER WITH ANY INTEREST EARNED THEREON) SHALL BE RETURNED TO
BUYER AND THIS AGREEMENT SHALL BE DEEMED CANCELED AND OF NO FURTHER FORCE OR
EFFECT, AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR LIABILITIES AGAINST
OR TO THE OTHER EXCEPT PURSUANT TO THE PROVISIONS OF THIS AGREEMENT WHICH ARE
EXPRESSLY PROVIDED TO SURVIVE THE TERMINATION HEREOF.  BUYER SHALL HAVE THE
RIGHT TO DISPUTE ANY SUCH DETERMINATION BY AN INDEPENDENT ARCHITECT BY GIVING
SELLER A NOTICE THEREOF AND DESCRIBING THE BASIS OF SUCH DISPUTE IN REASONABLE
DETAIL WITHIN TEN (10) BUSINESS DAYS FOLLOWING SELLER’S DELIVERY OF SUCH
INDEPENDENT ARCHITECT’S DETERMINATION, TIME BEING OF THE ESSENCE.  IF BUYER
FAILS TO TIMELY DELIVER SUCH A NOTICE, THEN BUYER SHALL BE DEEMED TO HAVE WAIVED
ITS RIGHT TO DISPUTE THE SAME.  IF BUYER SHALL TIMELY DELIVER SUCH A NOTICE,
THEN SUCH DISPUTE SHALL BE RESOLVED AS PROVIDED IN SECTION 5.9(B).  IF A TAKING
DESCRIBED IN THIS SECTION 5.9(A)(II) SHALL OCCUR AND NEITHER PARTY SHALL TIMELY
ELECT TO TERMINATE THIS AGREEMENT, THEN BUYER AND SELLER SHALL CONSUMMATE THIS
TRANSACTION IN ACCORDANCE WITH THIS AGREEMENT, WITHOUT ANY ABATEMENT OF THE
CLOSING CONSIDERATION AMOUNT, PROVIDED, THAT, BUYER WILL BE ENTITLED TO A CREDIT
AGAINST THE CLOSING CONSIDERATION AMOUNT IN AN AMOUNT EQUAL TO THE TAKING
PROCEEDS, IF ANY, RECEIVED BY SELLER PRIOR TO CLOSING, AND TO THE EXTENT THE
TAKING PROCEEDS ARE NOT RECEIVED BY SELLER PRIOR TO CLOSING, AT CLOSING SELLER
SHALL ASSIGN TO BUYER ITS RIGHT (IF ANY) TO COLLECT, AND BUYER SHALL BE ENTITLED
TO COLLECT AND RETAIN SUCH PROCEEDS.

 


(B)           THE PROVISIONS OF THIS SECTION 5.9 SUPERSEDE ANY LAW APPLICABLE TO
THE 1221 PROPERTY GOVERNING THE AFFECT OF CONDEMNATION IN CONTRACTS FOR REAL
PROPERTY.  ANY DISPUTES UNDER THIS SECTION 5.9 AS TO WHETHER THE TAKING
(I) INVOLVES MORE THAN TWENTY-FIVE PERCENT (25%) OF THE RENTABLE AREA OF THE
1221 PROPERTY OR (II) PERMITS TENANTS COMPRISING 25% OR GREATER OF THE GROSS
RENTAL INCOME OF THE 1221 PROPERTY THE RIGHT TO TERMINATE THEIR LEASES SHALL BE
RESOLVED BY EXPEDITED ARBITRATION BEFORE A SINGLE ARBITRATOR IN NEW YORK, NEW
YORK ACCEPTABLE TO BOTH SELLER AND BUYER IN THEIR REASONABLE JUDGMENT IN
ACCORDANCE WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION; PROVIDED THAT
IF SELLER AND BUYER FAIL TO AGREE ON AN ARBITRATOR WITHIN FIVE (5) BUSINESS DAYS
AFTER A DISPUTE ARISES, THEN EITHER PARTY MAY REQUEST THE OFFICE OF THE AMERICAN
ARBITRATION ASSOCIATION LOCATED IN NEW YORK, NEW YORK TO DESIGNATE AN
ARBITRATOR.  SUCH ARBITRATOR SHALL BE AN INDEPENDENT ARCHITECT HAVING AT LEAST
TEN (10) YEARS OF EXPERIENCE IN THE CONSTRUCTION OF OFFICE BUILDINGS IN NEW
YORK, NEW YORK.  THE COSTS AND EXPENSES OF SUCH ARBITRATOR SHALL BE BORNE
EQUALLY BY SELLER AND BUYER.

 

28

--------------------------------------------------------------------------------



 


(C)           IN THE EVENT OF ANY TAKING WITH RESPECT TO THE 1221 PROPERTY, THE
CLOSING DATE SHALL BE EXTENDED TO THE TENTH (10TH) BUSINESS DAY FOLLOWING THE
CONDEMNATION ELECTION DATE.


 


(D)           THE TAKING OF ALL OR ANY PART OF THE OTHER PROPERTY SHALL NOT BE
CAUSE FOR EITHER PARTY TO TERMINATE THIS AGREEMENT, AND IN SUCH EVENT THE
PARTIES SHALL NONETHELESS CONSUMMATE THE CONTEMPLATED TRANSACTIONS IN ACCORDANCE
WITH THIS AGREEMENT AND THE ANCILLARY DOCUMENTS, WITHOUT ABATEMENT OF THE
CLOSING CONSIDERATION AMOUNT, PROVIDED, THAT, BUYER WILL BE ENTITLED TO A CREDIT
AGAINST THE CLOSING CONSIDERATION AMOUNT IN AN AMOUNT EQUAL TO THE TAKING
PROCEEDS, IF ANY, RECEIVED BY SELLER PRIOR TO CLOSING, AND TO THE EXTENT THE
TAKING PROCEEDS ARE NOT RECEIVED BY SELLER PRIOR TO CLOSING, AT CLOSING SELLER
SHALL ASSIGN TO BUYER ITS RIGHT (IF ANY) TO COLLECT, AND BUYER SHALL BE ENTITLED
TO COLLECT AND RETAIN SUCH PROCEEDS.


 


5.10.       REQUIRED AMENDMENTS.  AT THE CLOSING, SIMULTANEOUS WITH THE PAYMENT
BY BUYER TO SELLER OF THE ESTIMATED CLOSING CONSIDERATION AMOUNT, SELLER AGREES
TO: (I) CONSENT IN WRITING (AND TO CAUSE EACH DIRECTOR OF THE COMPANY APPOINTED
BY SELLER TO CONSENT AND APPROVE IN WRITING) TO THE EXECUTION AND DELIVERY OF
THE REQUIRED AMENDMENTS BY THE COMPANY AND ANY RESOLUTIONS OR CONSENTS
AUTHORIZING THE EXECUTION AND DELIVERY OF THE REQUIRED AMENDMENTS BY THE
COMPANY, (II) REQUEST THE COMPANY TO RECLASSIFY SELLER’S COMMON STOCK INTO A
CERTIFICATE OR CERTIFICATES REPRESENTING 429 SHARES OF NON-VOTING TOTAL COMMON
STOCK AND 471 SHARES OF VOTING TOTAL COMMON STOCK PURSUANT TO THE TERMS OF THE
REQUIRED AMENDMENTS (THE “RECLASSIFIED CERTIFICATES”) AND DELIVER SAME TO
SELLER, (III) PROVIDED THAT THE COMPANY TENDERS FOR DELIVERY THE RECLASSIFIED
CERTIFICATES TO SELLER, SURRENDER THE EXISTING CERTIFICATE OR CERTIFICATES
REPRESENTING ALL OF THE SHARES OF SELLER’S COMMON STOCK TO THE COMPANY,
SIMULTANEOUS WITH THE COMPANY’S TENDER FOR DELIVERY OF THE RECLASSIFIED
CERTIFICATES TO SELLER, AND (IV) PROVIDED THAT THE COMPANY DELIVERS THE
RECLASSIFIED CERTIFICATES TO SELLER, IMMEDIATELY DELIVER TO BUYER THE
RECLASSIFIED CERTIFICATES, ENDORSED TO BUYER AND ACCOMPANIED BY A DULY EXECUTED
AND WITNESSED STOCK POWER TRANSFERRING SELLER’S COMMON STOCK TO BUYER.


 


ARTICLE VI


CONDITIONS TO CLOSING


 

6.1.         Conditions to All Parties’ Obligations.  The obligations of the
parties to consummate the Contemplated Transactions are subject to the
fulfillment prior to or at the Closing of each of the following conditions:

 


(A)           NO INJUNCTION.  NO GOVERNMENTAL AUTHORITY OR FEDERAL OR STATE
COURT OF COMPETENT JURISDICTION SHALL HAVE ENACTED, ISSUED, PROMULGATED,
ENFORCED OR ENTERED ANY STATUTE, RULE, REGULATION, ORDER OR OTHER NOTICE
(WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) (COLLECTIVELY, THE “RESTRAINTS”),
IN ANY CASE WHICH IS IN EFFECT AND WHICH PREVENTS OR PROHIBITS CONSUMMATION OF
THE CONTEMPLATED TRANSACTIONS; PROVIDED, THAT EACH OF BUYER AND SELLER SHALL USE
ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE ANY SUCH RESTRAINT TO BE VACATED OR
LIFTED.


 


(B)           WAIVER OF RIGHT OF FIRST REFUSAL.  THE ROFR WAIVER HAS BEEN
RECEIVED OR DEEMED TO HAVE BEEN RECEIVED BY SELLER IN ACCORDANCE WITH THE
SHAREHOLDERS’ AGREEMENT, AND THE ROFR WAIVER HAS NOT BEEN TERMINATED OR CANCELED
AND REMAINS IN FULL FORCE AND EFFECT.

 

29

--------------------------------------------------------------------------------


 


(C)           LENDER APPROVAL.  SELLER HAS RECEIVED THE LENDER APPROVAL AND THE
LENDER APPROVAL HAS NOT BEEN TERMINATED OR CANCELED AND REMAINS IN FULL FORCE
AND EFFECT.


 

6.2.          Conditions to Seller’s Obligations.  The obligations of Seller to
consummate the Contemplated Transactions are subject to the fulfillment at or
prior to the Closing of each of the following conditions (any or all of which
may be waived in whole or in part by Seller):

 


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF BUYER CONTAINED IN ARTICLE IV HEREOF SHALL BE TRUE AND CORRECT AS
OF THE CLOSING DATE AS THOUGH MADE AS OF THE CLOSING DATE (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS ONLY AS OF A SPECIFIC DATE,
WHICH REPRESENTATIONS AND WARRANTIES SHALL CONTINUE AS OF THE CLOSING DATE TO BE
TRUE AND CORRECT AS OF SUCH SPECIFIC DATE), EXCEPT TO THE EXTENT THAT THE
FAILURE TO BE SO TRUE AND CORRECT WOULD NOT HAVE A BUYER MATERIAL ADVERSE
EFFECT.


 


(B)           PERFORMANCE.  BUYER SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS AGREEMENT
TO BE SO PERFORMED OR COMPLIED WITH BY BUYER AT OR PRIOR TO THE CLOSING.


 


(C)           DELIVERIES.  SELLER SHALL HAVE RECEIVED THE DELIVERIES
CONTEMPLATED BY ARTICLE VIII.


 

6.3.          Conditions to Buyer’s Obligations.  The obligations of Buyer to
consummate the Contemplated Transactions are subject to the fulfillment at or
prior to the Closing of each of the following conditions (any or all of which
may be waived in whole or in part by Buyer):

 


(A)           REPRESENTATIONS AND WARRANTIES.   THE REPRESENTATIONS AND
WARRANTIES OF SELLER CONTAINED IN ARTICLE III HEREOF SHALL BE TRUE AND CORRECT
AS OF THE CLOSING DATE AS THOUGH MADE AS OF THE CLOSING DATE (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES WHICH ADDRESS MATTERS ONLY AS OF A SPECIFIC DATE,
WHICH REPRESENTATIONS AND WARRANTIES SHALL CONTINUE AS OF THE CLOSING DATE TO BE
TRUE AND CORRECT AS OF SUCH SPECIFIC DATE), EXCEPT TO THE EXTENT THAT THE
FAILURE TO BE SO TRUE AND CORRECT WOULD NOT HAVE A COMPANY MATERIAL ADVERSE
EFFECT.


 


(B)           PERFORMANCE.  SELLER SHALL HAVE PERFORMED AND COMPLIED IN ALL
MATERIAL RESPECTS WITH ALL AGREEMENTS AND COVENANTS REQUIRED BY THIS AGREEMENT
TO BE SO PERFORMED OR COMPLIED WITH BY SELLER AT OR PRIOR TO THE CLOSING.


 


(C)           DELIVERIES.  BUYER SHALL HAVE RECEIVED THE DELIVERIES CONTEMPLATED
BY ARTICLE VII.


 


(D)           STATUS OF TITLE.


 

(I)            THE COMPANY SHALL OWN ONE HUNDRED PERCENT OF THE EQUITY IN EACH
PROPERTY OWNER AND EACH PROPERTY OWNER SHALL OWN THE ENTIRE FEE SIMPLE ESTATE IN
AND TO THE RESPECTIVE PROPERTY OWNED BY SUCH PROPERTY OWNER.  ADDITIONALLY,
EITHER THE SELLER SHALL HAVE DELIVERED THE FOLLOWING TO THE TITLE COMPANY OR THE
TITLE COMPANY SHALL HAVE WAIVED THE REQUIREMENT THAT ANY ITEM NOT SO DELIVERED
BE PROVIDED IN ORDER TO ISSUE TITLE INSURANCE COVERAGE TO BUYER (THE “TITLE
INSURANCE POLICY”); PROVIDED SUCH WAIVER RESULTS IN NO INCREASED COST TO BUYER:

 

30

--------------------------------------------------------------------------------


 

(A)          THE TITLE AFFIDAVIT (AS HEREINAFTER DEFINED);

 

(B)           A COPY OF THE CERTIFICATE OF FORMATION, CERTIFICATE OF GOOD
STANDING AND LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF THE SELLER; AND

 

(C)           A COPY OF THE SECRETARY’S CERTIFICATE OF SLG CONFIRMING THAT THE
CONTEMPLATED TRANSACTIONS HAVE BEEN DULY AUTHORIZED ON BEHALF OF SLG AND ITS
AFFILIATES PURSUANT TO THE LIMITED LIABILITY COMPANY OPERATING AGREEMENT OF THE
SELLER AND AN INCUMBENCY CERTIFICATE OF SLG CERTIFYING THAT SUCH OFFICER HAS THE
AUTHORITY TO EXECUTE SUCH SECRETARY’S CERTIFICATE.

 

(II)           IF, PRIOR TO THE CLOSING DATE, ANY REVISION OR UPDATE OF ANY
PRELIMINARY TITLE COMMITMENT OR SURVEY DISCLOSES EXCEPTIONS TO TITLE OTHER THAN
PERMITTED ENCUMBRANCES (THE FOREGOING, COLLECTIVELY, THE “TITLE OBJECTIONS”),
BUYER SHALL SO NOTIFY SELLER (“BUYER OBJECTION NOTICE”) (X) ON OR BEFORE THE
FIFTH (5TH) BUSINESS DAY AFTER RECEIPT OF SAME IF RECEIVED BY BUYER ON OR BEFORE
THE FIFTH (5TH) BUSINESS DAY BEFORE THE CLOSING, (Y) ON OR BEFORE ONE
(1) BUSINESS DAY AFTER RECEIPT OF SAME BY BUYER IF RECEIVED LESS THAN FIVE
(5) BUSINESS DAYS BEFORE THE CLOSING DATE (BUT PRIOR TO THE CLOSING DATE) OR
(Z) ON THE CLOSING DATE IF BUYER BECOMES AWARE OF SAME ON THE CLOSING DATE (SUCH
DATES, THE “OBJECTION CUT-OFF DATE”), TIME BEING OF THE ESSENCE, AND SELLER
SHALL HAVE UNTIL THE CLOSING DATE (AND MAY ADJOURN THE CLOSING FOR SUCH
REASONABLE PERIODS NOT TO EXCEED NINETY (90) DAYS IN THE AGGREGATE) TO HAVE EACH
SUCH TITLE OBJECTION CLEARED IN ACCORDANCE WITH SECTION 6.3(D)(III), HEREOF (A
“REMEDY”); PROVIDED, HOWEVER, NOTHING HEREIN SHALL REQUIRE SELLER TO BRING ANY
ACTION OR PROCEEDING OR TAKE ANY ACTION OR OTHERWISE INCUR ANY COSTS OR EXPENSES
IN ORDER TO REMOVE ANY TITLE OBJECTION (EXCEPT THAT SELLER SHALL BE OBLIGATED TO
REMOVE ANY AND ALL LIENS VOLUNTARILY PLACED BY SELLER AGAINST THE PROPERTY AFTER
THE DATE OF THE PRELIMINARY TITLE COMMITMENT (“MANDATORY TITLE MATTERS”)). 
SELLER AGREES TO NOTIFY BUYER WITHIN TEN (10) BUSINESS DAYS OF SELLER’S RECEIPT
OF BUYER’S OBJECTION NOTICE (BUT IN NO EVENT LATER THAN THE DATE THAT IS
SCHEDULED FOR THE CLOSING, AS THE SAME MAY BE ADJOURNED PURSUANT TO THIS
SECTION 6.3(D)(II)) WHETHER SELLER ELECTS TO (I) REMEDY ALL OR ANY OF THE TITLE
OBJECTIONS OR (II) GRANT A CREDIT AGAINST THE CLOSING CONSIDERATION AMOUNT IN
THE AMOUNT EQUAL TO THE COST OF REMOVAL OF ANY OR ALL SUCH TITLE OBJECTIONS (A
“TITLE OBJECTION CREDIT”).  OTHER THAN THE MANDATORY TITLE MATTERS, ANY
EXCEPTION TO TITLE WHICH BUYER DOES NOT RAISE PURSUANT TO THE TERMS HEREOF ON OR
BEFORE THE OBJECTION CUT-OFF DATE SHALL BE DEEMED A PERMITTED ENCUMBRANCE AND
NOT A TITLE OBJECTION.  IF SELLER DOES NOT ELECT TO REMEDY A TITLE OBJECTION OR
GRANT A TITLE OBJECTION CREDIT WITH RESPECT THERETO AT OR PRIOR TO THE CLOSING
DATE (AS THE SAME MAY BE ADJOURNED), BUYER MAY AT ITS SOLE AND EXCLUSIVE OPTION
ON THE CLOSING DATE (AS THE SAME MAY BE ADJOURNED) EITHER (I) TERMINATE THIS
AGREEMENT AND RECEIVE A RETURN OF ITS DEPOSIT AND ALL INTEREST ACCRUED THEREON
(AND THE PARTIES SHALL JOINTLY INSTRUCT ESCROW AGENT TO PROMPTLY RETURN THE
DEPOSIT AND ALL INTEREST ACCRUED THEREON TO BUYER) AND SELLER SHALL NOT HAVE ANY
FURTHER LIABILITY OR OBLIGATION TO BUYER HEREUNDER NOR SHALL BUYER HAVE ANY
FURTHER LIABILITY OR OBLIGATION TO SELLER HEREUNDER, EXCEPT FOR SUCH OBLIGATIONS
AND LIABILITIES AS ARE SPECIFICALLY STATED IN THIS AGREEMENT TO SURVIVE THE
TERMINATION OF THIS AGREEMENT, OR (II) ELECT TO ACCEPT TITLE TO THE PROPERTY AS
IT THEN IS WITHOUT ANY REDUCTION IN, ABATEMENT OF, OR CREDIT AGAINST THE CLOSING
CONSIDERATION AMOUNT (OTHER THAN A CREDIT FOR THE COST OF REMOVAL OF A MANDATORY
TITLE MATTER) AND SUCH EXCEPTIONS SHALL BE DEEMED

 

31

--------------------------------------------------------------------------------


 

A PERMITTED ENCUMBRANCE; IF BUYER FAILS TO MAKE EITHER SUCH ELECTION, BUYER
SHALL BE DEEMED TO HAVE ELECTED OPTION (II).

 

(III)          NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, SELLER SHALL BE
DEEMED TO HAVE REMOVED OR CORRECTED EACH EXCEPTION THAT IS NOT A PERMITTED
ENCUMBRANCE IF, IN SELLER’S DISCRETION AND AT ITS SOLE COST AND EXPENSE AND IN A
MANNER REASONABLY ACCEPTABLE TO BUYER, SELLER EITHER (A) TAKES SUCH ACTIONS AS
ARE NECESSARY TO ELIMINATE (OF RECORD OR OTHERWISE, AS APPROPRIATE) SUCH TITLE
OBJECTION, OR (B) DELIVERS ITS OWN FUNDS (OR DIRECTS THAT A PORTION OF THE
CLOSING CONSIDERATION AMOUNT BE DELIVERED) IN AN AMOUNT NEEDED TO FULLY
DISCHARGE ANY SUCH EXCEPTION TO THE ESCROW AGENT WITH INSTRUCTIONS FOR THE
ESCROW AGENT TO APPLY SUCH FUNDS TO FULLY DISCHARGE ANY SUCH EXCEPTION, TOGETHER
WITH SUCH INSTRUMENTS, IN RECORDABLE FORM, AS ARE NECESSARY TO ENABLE THE
DISCHARGE OF SUCH EXCEPTION OF RECORD OR (C) CAUSES THE TITLE COMPANY TO INSURE
OVER AND OMIT, AND REMOVE SUCH EXCEPTION THAT IS NOT A PERMITTED ENCUMBRANCE AS
AN EXCEPTION TO TITLE IN THE TITLE POLICY OR AFFIRMATIVELY INSURE AGAINST THE
SAME, IN EACH CASE WITHOUT ANY ADDITIONAL COST TO BUYER, WHETHER SUCH INSURANCE
IS MADE AVAILABLE IN CONSIDERATION OF PAYMENT, BONDING, INDEMNITY OF SELLER OR
OTHERWISE.

 


ARTICLE VII


DELIVERIES BY SELLER AT CLOSING


 

On the Closing Date, Seller shall deliver or cause to be delivered to Buyer:

 

7.1.          Officer’s Certificate.  An officer’s certificate signed by a
senior officer of the Seller to the effect set forth in Sections 6.3(a) and
6.3(b) and attaching copies of the resolutions and consents adopted by the
Seller authorizing the execution and delivery of this Agreement and the
Ancillary Documents to which Seller is a party.

 

7.2.          Resignations. Resignations of each director and officer, if any,
of the Company appointed by Seller.

 

7.3.          Share Certificates and Stock Power.  Reclassified Certificates, if
and only if received by Seller pursuant to Section 5.10, endorsed to Buyer and
accompanied by a duly executed and witnessed stock power transferring Seller’s
Common Stock to Buyer or, if the Reclassified Certificates are not received by
Seller, the existing certificate or certificates (the “Existing Certificates”)
representing all of the shares of Seller’s Common Stock accompanied by a duly
executed and witnessed stock power transferring Seller’s Common Stock to Buyer
or to a Person designated by Buyer so long as the transfer to such Person
designated by Buyer is (i) permitted under the Shareholders’ Agreement,
(ii) does not require a new Sale Notice (as defined in the Shareholders’
Agreement) to be delivered to RGI pursuant to the Shareholders’ Agreement, and
(iii) does not require any authorization, consent or approval from Lender which
has not already been obtained.  The parties acknowledge and agree that the
reclassification of Seller’s Common Stock and delivery of the Reclassified
Certificates by the Company to the Seller shall not be a condition to Buyer’s
obligation to consummate the Contemplated Transactions or otherwise affect
Buyer’s obligations under this Agreement; provided, however, the foregoing
acknowledgment and agreement shall not modify the obligations of Seller under
Section 5.10.

 

32

--------------------------------------------------------------------------------


 

7.4.          ROFR Waiver and Lender Approval.  Copies of the fully executed
ROFR Waiver and the Lender Approval.

 

7.5.          Receipt.  A receipt for the Estimated Closing Consideration
Amount.

 

7.6.          Books and Records.  Any books and records of the Company in
possession of the Seller.

 

7.7.          Title Affidavit. A title affidavit in connection with the Title
Policy in the form attached hereto as Exhibit I (the “Title Affidavit”).

 

7.8.          FIRPTA Certificate.  A certificate signed under penalties of
perjury and in form and substance required under Section 1445 of the Code and
Treasury Regulations thereunder stating that Seller’s owner is not a “foreign
person” as defined under Section 1445 of the Code and the Treasury Regulations
thereunder.

 

7.9.          Required Amendments.  A copy of the fully executed written consent
of Seller authorizing the execution and delivery of the Required Amendments by
the Company.

 

7.10.        Further Instruments.  Such documents of further assurance
reasonably necessary and typical for transactions similar to the Contemplated
Transactions in order to complete the Contemplated Transactions.

 

ARTICLE VIII


DELIVERIES BY BUYER AT CLOSING


 

On the Closing Date, Buyer shall deliver or cause to be delivered to Seller:

 

8.1.          Officer’s Certificate.  A certificate signed by an authorized
signatory of Buyer to the effect set forth in Sections 6.2(a) and 6.2(b) and
attaching copies of the resolutions and consents adopted by Buyer authorizing
the execution and delivery of this Agreement and the Ancillary Documents to
which Buyer is a party.

 

8.2.          Closing Consideration Amount.  An amount equal to the balance of
the Estimated Closing Consideration Amount (i.e., the Estimated Closing
Consideration Amount less the Deposit and less any interest accrued thereon), by
wire transfer of immediately available funds, to the account designated by
Seller.

 

8.3.          Further Instruments.  Such documents of further assurance
reasonably necessary and typical for transactions similar to the Contemplated
Transactions in order to complete the Contemplated Transactions.


 

ARTICLE IX


INDEMNIFICATION; SURVIVAL


 

9.1.          Expiration of Representations and Warranties.  All of the
representations and warranties of the parties set forth in this Agreement shall
terminate and expire, and shall cease to

 

33

--------------------------------------------------------------------------------


 

be of any force or effect, at 5:00 P.M. (Eastern time) on the date that is the
nine (9) month anniversary of the Closing Date provided, however, that the
representations and warranties set forth in Section 3.1, 3.2, 3.4(a), 3.4(b),
3.4(c)(i), 3.4(d), 4.1, 4.2 and 4.3 shall each survive for the period of their
respective statute of limitations and all liability and indemnification
obligations with respect to such representations and warranties shall thereupon
be extinguished.

 

9.2.          Indemnification.

 


(A)           BY BUYER.  SUBJECT TO THE PROVISIONS OF SECTION 9.1, FROM AND
AFTER THE CLOSING, BUYER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER,
ITS AFFILIATES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, MEMBERS, PARTNERS, AGENTS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “SELLER INDEMNITEES”) FROM AND AGAINST ALL LOSSES INCURRED BY ANY
OF THE SELLER INDEMNITEES ARISING OUT OF OR RELATING TO: (I) ANY BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY BUYER IN THIS AGREEMENT OR (II) ANY BREACH OF
ANY COVENANT OR AGREEMENT OF BUYER CONTAINED IN THIS AGREEMENT OR ANY ANCILLARY
DOCUMENT.


 


(B)           BY SELLER.  SUBJECT TO THE PROVISIONS OF SECTIONS 9.1 AND 11.1,
FROM AND AFTER THE CLOSING, SELLER AGREES TO INDEMNIFY, DEFEND AND HOLD HARMLESS
BUYER, ITS AFFILIATES, AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
SHAREHOLDERS, MEMBERS, PARTNERS, AGENTS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “BUYER INDEMNITEES”) FROM AND AGAINST ALL LOSSES INCURRED BY ANY
OF BUYER INDEMNITEES ARISING OUT OF OR RELATING TO: (I) ANY BREACH OF ANY
REPRESENTATION OR WARRANTY MADE BY SELLER IN THIS AGREEMENT OR (II) ANY BREACH
OF ANY COVENANT OR AGREEMENT OF SELLER CONTAINED IN THIS AGREEMENT OR ANY
ANCILLARY DOCUMENT.


 


(C)           LIMITATIONS ON RIGHTS OF BUYER INDEMNITEES.


 

(I)            SELLER SHALL NOT BE REQUIRED TO INDEMNIFY BUYER INDEMNITEES WITH
RESPECT TO ANY CLAIM FOR INDEMNIFICATION ARISING OUT OF OR RELATING TO MATTERS
DESCRIBED IN SECTION 9.2(B) UNLESS AND UNTIL THE AGGREGATE AMOUNT OF ALL SUCH
CLAIMS FOR SUCH MATTERS EXCEEDS TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000),
IN WHICH EVENT BUYER INDEMNITEES WILL BE ENTITLED TO RECOVER LOSSES ARISING OUT
OF OR RELATING TO SUCH MATTERS ONLY TO THE EXTENT IN EXCESS THEREOF (THE
“DEDUCTIBLE”).  SELLER’S MAXIMUM LIABILITY TO BUYER INDEMNITEES WITH RESPECT TO
ANY CLAIM FOR INDEMNIFICATION ARISING OUT OF OR RELATING TO MATTERS DESCRIBED IN
SECTION 9.2(B) SHALL NOT EXCEED SIX MILLION ($6,000,000) IN THE AGGREGATE.  NO
LOSSES SHALL BE INCLUDED IN DETERMINING WHETHER THE DEDUCTIBLE HAS BEEN REACHED
UNLESS A NOTICE SEEKING INDEMNIFICATION FOR SUCH LOSSES HAS BEEN GIVEN BY BUYER
INDEMNITEES TO SELLER IN ACCORDANCE WITH SECTIONS 9.2(D)(I) AND 9.2(D)(II)(A).

 

(II)           SELLER SHALL NOT BE REQUIRED TO INDEMNIFY BUYER INDEMNITEES WITH
RESPECT TO ANY CLAIM FOR INDEMNIFICATION ARISING OUT OF OR RELATING TO MATTERS
DESCRIBED IN SECTION 9.2(B) MADE BY ANY BUYER INDEMNITEE AFTER CLOSING IF THE
FACTS AND CIRCUMSTANCES GIVING RISE TO SUCH CLAIM ARE KNOWN TO THE BUYER
INDEMNITEE PRIOR TO THE CLOSING.

 


(D)           PROCEDURE.


 

(I)            DIRECT CLAIMS.  IF EITHER A BUYER INDEMNITEE, ON THE ONE HAND, OR
A SELLER INDEMNITEE, ON THE OTHER HAND, SHALL HAVE A CLAIM FOR INDEMNIFICATION
HEREUNDER (THE “INDEMNITEE”) FOR ANY CLAIM OTHER THAN A CLAIM ASSERTED BY A
THIRD PARTY, THE INDEMNITEE

 

34

--------------------------------------------------------------------------------


 

SHALL, AS PROMPTLY AS IS PRACTICABLE, GIVE WRITTEN NOTICE TO THE PARTY FROM WHOM
INDEMNIFICATION IS SOUGHT (THE “INDEMNITOR”) OF THE NATURE AND, TO THE EXTENT
PRACTICABLE, A GOOD FAITH ESTIMATE OF THE AMOUNT, OF THE CLAIM.  THE FAILURE TO
MAKE PROMPT DELIVERY OF SUCH WRITTEN NOTICE BY THE INDEMNITEE TO THE INDEMNITOR
(SO LONG AS A NOTICE PURSUANT TO THIS SECTION 9.2(D)(I), INCLUDING THE REQUISITE
CERTIFICATION, IS GIVEN BEFORE THE EXPIRATION OF THE APPLICABLE PERIOD SET FORTH
IN SECTION 9.1) SHALL NOT RELIEVE THE INDEMNITOR FROM ANY LIABILITY UNDER THIS
SECTION 9.2 WITH RESPECT TO SUCH MATTER, EXCEPT TO THE EXTENT THE INDEMNITOR IS
ACTUALLY PREJUDICED BY FAILURE TO GIVE SUCH NOTICE.

 

(II)           THIRD-PARTY ACTIONS.

 

(A)          IF AN INDEMNITEE RECEIVES NOTICE OR OTHERWISE OBTAINS KNOWLEDGE OF
ANY MATTER OR ANY THREATENED MATTER THAT MAY GIVE RISE TO AN INDEMNIFICATION
CLAIM AGAINST THE INDEMNITOR (THE “THIRD PARTY CLAIM”), THEN THE INDEMNITEE
SHALL AS PROMPTLY AS PRACTICABLE, AND IN ANY EVENT WITHIN THIRTY (30) DAYS OF
THE RECEIPT OF WRITTEN NOTICE OF THE THIRD PARTY CLAIM BY THE INDEMNITEE,
DELIVER TO THE INDEMNITOR A WRITTEN NOTICE DESCRIBING, TO THE EXTENT
PRACTICABLE, SUCH MATTER IN REASONABLE DETAIL AND SUCH NOTICE MUST BE
ACCOMPANIED BY A COPY OF ANY WRITTEN NOTICE OF THE THIRD PARTY CLAIMANT TO THE
INDEMNITEE ASSERTING THE THIRD PARTY CLAIM.  THE FAILURE TO MAKE PROMPT DELIVERY
OF SUCH WRITTEN NOTICE OR OF THE COPY OF THE WRITTEN NOTICE OF THE THIRD PARTY
CLAIMANT BY THE INDEMNITEE TO THE INDEMNITOR (SO LONG AS A NOTICE PURSUANT TO
THIS SECTION 9.2(D)(II)(A) THAT INCLUDES ANY WRITTEN NOTICE OF THE THIRD PARTY
CLAIMANT IS GIVEN BEFORE THE EXPIRATION OF THE APPLICABLE PERIOD SET FORTH IN
SECTION 9.1) SHALL NOT RELIEVE THE INDEMNITOR FROM ANY LIABILITY UNDER THIS
SECTION 9.2 WITH RESPECT TO SUCH MATTER, EXCEPT TO THE EXTENT THE INDEMNITOR IS
ACTUALLY PREJUDICED BY FAILURE TO GIVE SUCH NOTICE.  THE INDEMNITEE SHALL
DELIVER TO THE INDEMNITOR COPIES OF ALL OTHER NOTICES AND DOCUMENTS (INCLUDING
COURT PAPERS) RECEIVED BY THE INDEMNITEE RELATING TO THE THIRD PARTY CLAIM.  THE
INDEMNITOR SHALL HAVE THE RIGHT, AT ITS OPTION, TO ASSUME THE DEFENSE OF ANY
SUCH MATTER WITH ITS OWN COUNSEL, PROVIDED, HOWEVER, THAT SUCH COUNSEL IS
REASONABLY SATISFACTORY TO THE INDEMNITEE.

 

(B)           IF THE INDEMNITOR ELECTS TO ASSUME THE DEFENSE OF AND
INDEMNIFICATION FOR ANY SUCH MATTER, THEN THE INDEMNITOR SHALL PROCEED
DILIGENTLY TO DEFEND SUCH MATTER AND:

 

(1)           notwithstanding anything to the contrary contained in this
Agreement, the Indemnitor shall not be required to pay or otherwise indemnify
the Indemnitee against any attorneys’ fees or other expenses incurred on behalf
of the Indemnitee in connection with such matter following the Indemnitor’s
election to assume the defense of such matter, unless (x) the Indemnitor fails
to defend diligently the action or proceeding within ten (10) days after
receiving notice of such failure from the Indemnitee, (y) the Indemnitee
reasonably shall have concluded

 

35

--------------------------------------------------------------------------------


 

(upon advice of its counsel) that there may be one or more legal defenses
available to such Indemnitee or other Indemnitees that are not available to the
Indemnitor, or (z) the Indemnitee reasonably shall have concluded (upon advice
of its counsel) that, with respect to such claims, the Indemnitee and the
Indemnitor may have different, conflicting, or adverse legal positions or
interests.  In addition, the Indemnitee shall have the right to participate in
the defense thereof and to employ counsel, at its own expense, separate from the
counsel employed by the Indemnitor, it being understood that the Indemnitor
shall control such defense;

 

(2)           the Indemnitee shall, at its own expense, make available to the
Indemnitor all books, records and other documents and materials that are under
the direct or indirect control of the Indemnitee or any of the Indemnitee’s
agents and that the Indemnitor considers reasonably necessary or desirable for
the defense of such matter, and cooperate in all reasonable ways with, and make
its employees and advisors available or otherwise render reasonable assistance
to, the Indemnitor and its agents at such times and places as may be reasonably
necessary to defend against such Third Party Claim; and

 

(3)           the Indemnitor shall not, without the written consent of the
Indemnitee, which shall not be unreasonably withheld or delayed, settle, adjust
or compromise any pending or threatened Litigation in respect of which
indemnification may be sought hereunder (whether or not the Indemnitee is an
actual or potential party to such Litigation) or consent to the entry of any
judgment which (i) does not involve any finding or admission of any violation of
applicable Laws or any violation of the rights of any Indemnitee, (ii) does not
involve any relief affecting the Indemnitee other than monetary damages that are
paid in full by the Indemnitor (other than the Deductible) and (iii) does not,
to the extent that the Indemnitee may have any liability with respect to such
Litigation, include as an unconditional term thereof the delivery by the
claimant or plaintiff to the Indemnitee of a complete and final written release
of the Indemnitee from all liability in respect of such Litigation.

 

(C)           IF THE INDEMNITOR ELECTS NOT TO ASSUME THE DEFENSE OF AND
INDEMNIFICATION FOR SUCH MATTER, THEN THE INDEMNITEE SHALL PROCEED DILIGENTLY TO
DEFEND SUCH MATTER WITH THE ASSISTANCE OF COUNSEL REASONABLY SATISFACTORY TO THE
INDEMNITOR; PROVIDED, THAT THE INDEMNITEE SHALL NOT SETTLE, ADJUST OR COMPROMISE
SUCH MATTER, OR ADMIT ANY LIABILITY WITH RESPECT TO SUCH MATTER, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNITOR, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED.

 


(E)           SUBROGATION.  TO THE EXTENT THAT THE INDEMNITOR MAKES OR IS
REQUIRED TO MAKE ANY INDEMNIFICATION PAYMENT TO THE INDEMNITEE, THE INDEMNITOR
SHALL BE ENTITLED TO EXERCISE, AND SHALL BE SUBROGATED TO, ANY RIGHTS AND
REMEDIES (INCLUDING RIGHTS OF INDEMNITY, RIGHTS OF CONTRIBUTION AND OTHER RIGHTS
OF RECOVERY) THAT THE INDEMNITEE OR ANY OF THE INDEMNITEE’S AFFILIATES MAY HAVE
AGAINST ANY OTHER PERSON WITH RESPECT TO ANY LOSSES TO WHICH SUCH
INDEMNIFICATION PAYMENT IS DIRECTLY RELATED, SO LONG AS THE INDEMNITEE IS NOT
ADVERSELY AFFECTED THEREBY.

 

36

--------------------------------------------------------------------------------


 


(F)            EXCLUSIVE REMEDIES FOLLOWING THE CLOSING DATE.  FOLLOWING THE
CLOSING DATE, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE INDEMNIFICATION
PROVISIONS OF THIS SECTION 9.2 SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF THE
INDEMNITEES, WHETHER IN CONTRACT, TORT OR OTHERWISE, FOR ALL MATTERS ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE CONTEMPLATED TRANSACTIONS,
INCLUDING, WITHOUT LIMITATION, FOR ANY INACCURACY OR BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT SET FORTH HEREIN (OTHER THAN
CLAIMS OF, AND CAUSES OF ACTION ARISING OUT OF, FRAUD IN THE INDUCEMENT IN
ENTERING INTO THIS AGREEMENT AND THE ANCILLARY DOCUMENTS).


 


(G)           ENVIRONMENTAL REMEDIES.  NOTWITHSTANDING THE FOREGOING OR ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, BUYER AND ITS SUCCESSORS AND ASSIGNS
UNDERSTAND AND AGREE THAT THE INDEMNIFICATION OBLIGATIONS OF SELLER UNDER THIS
SECTION 9.2 SHALL CONSTITUTE THE SOLE AND EXCLUSIVE REMEDY OF BUYER INDEMNITEES
WITH RESPECT TO ANY MATTERS OR CLAIMS ARISING UNDER ENVIRONMENTAL LAWS, AND
BUYER AND ITS SUCCESSORS AND ASSIGNS HEREBY WAIVE, AND UNCONDITIONALLY RELEASE
SELLER FROM, ANY RIGHTS AND REMEDIES THAT BUYER AND ITS SUCCESSORS AND ASSIGNS
MAY OTHERWISE HAVE AGAINST SELLER UNDER ANY ENVIRONMENTAL LAW, INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS FOR CONTRIBUTION UNDER CERCLA OR COMMON LAW.


 


(H)           PURCHASE PRICE ADJUSTMENT.  ANY INDEMNIFICATION PAYMENT PURSUANT
TO THIS SECTION 9.2 SHALL BE TREATED AS AN ADJUSTMENT TO THE PURCHASE PRICE FOR
TAX PURPOSES TO THE EXTENT PERMITTED BY LAW.


 


(I)            ROFR WAIVER/LENDER APPROVAL. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS AGREEMENT OR ANY OF THE ANCILLARY DOCUMENTS, SELLER’S
SOLE OBLIGATION WITH RESPECT TO OBTAINING THE ROFR WAIVER AND THE LENDER
APPROVAL SHALL BE TO, (X) WITH RESPECT TO OBTAINING THE ROFR WAIVER, EXECUTE AND
DELIVER THE SALE NOTICE (AS DEFINED IN THE SHAREHOLDERS’ AGREEMENT) TO RGI,
WHICH OBLIGATION THE PARTIES HERETO AGREE HAS BEEN SATISFIED, AND (Y) WITH
RESPECT TO OBTAINING THE LENDER APPROVAL, (1) DELIVER TO LENDER ANY INFORMATION
OR MATERIAL (A) PREPARED OR PROCURED BY BUYER AND (B) REGARDING SELLER OR THE
CONTEMPLATED TRANSACTION THAT IS IN SELLER’S POSSESSION, EACH AS REASONABLY
REQUESTED BY LENDER IN CONNECTION WITH THE LENDER APPROVAL, AND (2) TAKE ANY
OTHER ACTIONS REASONABLY REQUESTED BY BUYER TO FACILITATE OBTAINING LENDER
APPROVAL, AND SELLER SHALL HAVE NO OTHER OBLIGATION OR LIABILITY TO BUYER
ARISING OUT OF OR RELATING TO OBTAINING THE LENDER APPROVAL AND THE ROFR WAIVER.
IF BUYER SHALL DETERMINE THAT SELLER IS NOT IN COMPLIANCE WITH THIS
SECTION 9.2(I), BUYER SHALL, AS PROMPTLY AS IS PRACTICABLE AFTER BECOMING AWARE
OF SELLER’S NON-COMPLIANCE, GIVE WRITTEN NOTICE TO SELLER OF THE NATURE AND
MANNER IN WHICH SELLER HAS FAILED TO COMPLY AND PROVIDE SELLER WITH A REASONABLE
PERIOD TO CURE SUCH NON-COMPLIANCE, SUBJECT IN ALL RESPECTS TO SECTION 10.1(C).
THE FAILURE TO MAKE PROMPT DELIVERY OF SUCH WRITTEN NOTICE BY BUYER SHALL
RELIEVE SELLER FROM ANY LIABILITY OR OBLIGATION UNDER THIS AGREEMENT OR ANY OF
THE ANCILLARY DOCUMENTS (INCLUDING SELLER’S OBLIGATION TO CLOSE THE TRANSACTIONS
CONTEMPLATED HEREUNDER) SOLELY WITH RESPECT TO SELLER’S FAILURE TO COMPLY WITH
THE TERMS OF THIS SECTION 9.2(I); PROVIDED, THAT THE FAILURE TO MAKE PROMPT
DELIVERY OF SUCH WRITTEN NOTICE BY BUYER SHALL NOT IMPAIR OR OTHERWISE PREJUDICE
BUYER’S REMEDY TO TERMINATE THIS AGREEMENT PURSUANT TO THE TERMS HEREOF.

 

37

--------------------------------------------------------------------------------


 

ARTICLE X


TERMINATION; DEFAULT


 

10.1.        Termination.  This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:

 


(A)           BY BUYER IN ACCORDANCE WITH 6.3(D)(II); OR


 


(B)           BY WRITTEN NOTICE FROM EITHER SELLER OR BUYER IN ACCORDANCE WITH
SECTION 5.8(A)(II) OR 5.9(A)(II); OR


 


(C)           BY WRITTEN NOTICE FROM EITHER SELLER OR BUYER TO THE OTHER PARTY,
AT ANY TIME (I) PRIOR TO THE OUTSIDE DATE IF EITHER (A) RGI EXERCISES ITS RIGHT
OF FIRST REFUSAL BY DELIVERING THE ACCEPTANCE ON THE TERMS AND CONDITIONS SET
FORTH IN THE SHAREHOLDERS’ AGREEMENT OR (B) SENIOR LENDER DELIVERS A LENDER
REJECTION TO SELLER OR THE COMPANY OR (II) AFTER THE OUTSIDE DATE IF EITHER
LENDER APPROVAL OR THE ROFR WAIVER HAVE NOT BEEN OBTAINED, OR HAVE BEEN OBTAINED
BUT ARE SUBSEQUENTLY TERMINATED, CANCELED OR OF NO FURTHER FORCE AND EFFECT.


 

10.2.        Procedure and Effect of Termination.  In the event of the
termination of this Agreement and the abandonment of the Contemplated
Transactions, written notice thereof shall be given by a terminating party to
the other parties, and this Agreement shall terminate and the Contemplated
Transactions shall be abandoned without further action by any of the parties. 
If this Agreement is terminated pursuant to Section 10.1:

 


(A)           BUYER SHALL PROMPTLY CAUSE TO BE RETURNED TO THE COMPANY OR
DESTROY ALL DOCUMENTS AND INFORMATION OBTAINED IN CONNECTION WITH THIS AGREEMENT
AND THE CONTEMPLATED TRANSACTIONS AND ALL DOCUMENTS AND INFORMATION OBTAINED IN
CONNECTION WITH BUYER’S INVESTIGATION OF THE COMPANY FROM THE COMPANY OR ITS
REPRESENTATIVES, INCLUDING ANY COPIES MADE BY OR SUPPLIED TO BUYER OR ANY OF
BUYER’S AGENTS OF ANY SUCH DOCUMENTS OR INFORMATION, PROVIDED, BUYER MAY RETAIN
ONE COPY OF ALL SUCH DOCUMENTS AND INFORMATION IN ORDER TO COMPLY WITH INTERNAL
DOCUMENT RETENTION AND CORPORATE GOVERNANCE POLICIES AND SHALL NOT BE OBLIGATED
TO PURGE ANY INFORMATION STORED IN AN ELECTRONIC BACK-UP ARCHIVE.


 


(B)           IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT PURSUANT TO
SECTION 10.1, BUYER SHALL BE ENTITLED TO A RETURN OF THE DEPOSIT, TOGETHER WITH
ALL INTEREST ACCRUED THEREON.


 


(C)           NO PARTY HERETO SHALL HAVE ANY OBLIGATION OR LIABILITY TO THE
OTHER PARTIES HERETO, EXCEPT THAT THE PARTIES HERETO SHALL REMAIN BOUND BY THE
PROVISIONS OF THIS SECTION 10.2 AND SECTION 5.3 AND ARTICLE XI AND BY THE
PROVISIONS OF THE CONFIDENTIALITY AGREEMENT; PROVIDED, THAT NOTHING HEREIN SHALL
RELIEVE A DEFAULTING OR BREACHING PARTY FROM ANY LIABILITY OR DAMAGES PURSUANT
TO SECTION 10.3 ARISING OUT OF ITS BREACH OF ANY COVENANT OR AGREEMENT OF THIS
AGREEMENT.


 

10.3.        Default.

 


(A)           IF SELLER SHALL PERFORM ALL OF ITS OBLIGATIONS HEREUNDER IN FULL
COMPLIANCE WITH THE TERMS HEREOF AND IF ALL CONDITIONS TO BUYER’S OBLIGATION TO
CLOSE HAVE BEEN SATISFIED, AND IF BUYER SHALL BE IN DEFAULT IN THE PERFORMANCE
OF ANY MATERIAL OBLIGATION HEREUNDER (INCLUDING,

 

38

--------------------------------------------------------------------------------


 


WITHOUT LIMITATION, ITS FAILURE OR REFUSAL TO CONSUMMATE THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT AS REQUIRED BY THE TERMS HEREOF), OR IF THE
FAILURE OF ANY OF THE CONDITIONS PRECEDENT TO SELLER’S OBLIGATION TO CLOSE UNDER
SECTIONS 6.1 AND 6.2 IS CAUSED BY OR IS A RESULT OF A BREACH BY BUYER OF ANY
MATERIAL REPRESENTATION, WARRANTY, COVENANT, TERM, PROVISION, AGREEMENT OR
OBLIGATION OF BUYER HEREUNDER, THEN SELLER’S SOLE REMEDY SHALL BE TO ELECT TO
TERMINATE THIS AGREEMENT AND RETAIN THE DEPOSIT (INCLUDING ANY INTEREST ACCRUED
THEREON), AS AND FOR LIQUIDATED DAMAGES, IT BEING UNDERSTOOD AND AGREED THAT
SELLER’S ACTUAL DAMAGES IN SUCH CIRCUMSTANCES WOULD BE EXTREMELY DIFFICULT, IF
NOT IMPOSSIBLE, TO ASCERTAIN, AND, UPON SUCH PAYMENT, THIS AGREEMENT SHALL
TERMINATE AND NEITHER PARTY HERETO SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS
HEREUNDER.


 


(B)           IF BUYER SHALL PERFORM ALL OF ITS OBLIGATIONS HEREUNDER IN FULL
COMPLIANCE WITH THE TERMS HEREOF AND IF ALL CONDITIONS TO SELLER’S OBLIGATION TO
CLOSE HAVE BEEN SATISFIED (PROVIDED BUYER SHALL NOT BE REQUIRED TO TENDER THE
ESTIMATED CLOSING CONSIDERATION AMOUNT TO SELLER), AND IF SELLER SHALL BE IN
DEFAULT IN THE PERFORMANCE OF ITS OBLIGATIONS TO CLOSE THE TRANSACTIONS
CONTEMPLATED HEREUNDER, THEN BUYER’S SOLE REMEDY SHALL BE TO TERMINATE THIS
AGREEMENT BY GIVING WRITTEN NOTICE THEREOF TO SELLER AND ESCROW AGENT, IN WHICH
CASE, (I) THE DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON, SHALL BE
RETURNED TO BUYER, AND (II) THIS AGREEMENT SHALL TERMINATE AND NEITHER PARTY
HERETO SHALL HAVE ANY FURTHER RIGHTS OR OBLIGATIONS HEREUNDER; PROVIDED,
HOWEVER, THAT IF SELLER SHALL BE IN WILLFUL DEFAULT IN THE PERFORMANCE OF ITS
OBLIGATIONS TO CLOSE THE TRANSACTIONS CONTEMPLATED HEREUNDER, THEN BUYER’S SOLE
REMEDY SHALL BE TO EITHER (X) TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 10.3(B) OR (Y) FILE AN ACTION TO OBTAIN SPECIFIC PERFORMANCE OF SELLER’S
OBLIGATIONS HEREUNDER, IT BEING ACKNOWLEDGED AND AGREED THAT THE SUBJECT MATTER
OF THIS TRANSACTION IS UNIQUE.


 

ARTICLE XI


MISCELLANEOUS


 

11.1.        Expenses.  All fees and expenses incurred in connection with the
Contemplated Transactions shall be paid by the party incurring such expenses,
whether or not the Contemplated Transactions are consummated; provided that
(i) Buyer and Seller shall each pay 50% of all fees and expenses, up to an
aggregate amount equal to $20,000, associated with obtaining the Lender
Approval, and Buyer shall pay all fees and expenses in excess of $20,000
associated with obtaining the Lender Approval and (ii) Buyer and Seller shall
each pay 50% of all fees and expenses associated with the Escrow Agent and the
Escrow Agreement. The parties acknowledge that they believe that there are no
Transfer Taxes arising in connection with the Contemplated Transactions and
accordingly agree that they will not file Tax Returns with respect to Transfer
Taxes upon consummation of the Contemplated Transactions. In the event Transfer
Taxes are imposed as a result of aggregation of the Contemplated Transactions
with any subsequent transfers or any prior Transfers unrelated to Seller’s
Common Stock, Buyer shall pay all associated Transfer Taxes and shall timely
file all related Tax Returns with the applicable Taxing Authority.  Seller
agrees to cooperate with Buyer in filing any Tax Returns pursuant to the
previous sentence (including having the appropriate officers of Seller execute
such Tax Returns).   In the event that, as a result of an audit by a Taxing
Authority, it is determined, after the Closing, that Transfer Taxes are imposed
solely as a result of aggregation of the Contemplated Transactions with any
other prior direct or indirect transfers made by either Seller or the owners of
the direct or indirect equity interests in Seller, then Seller shall pay all

 

39

--------------------------------------------------------------------------------


 

associated Transfer Taxes. Buyer or Seller, as the case may be, shall (i) timely
notify the other party in writing of any inquiry from or audit by any Taxing
Authority involving Transfer Taxes with respect to the Contemplated Transactions
for which the other party (the “Responsible Party”) is liable pursuant to this
Section 11.1 and (ii) promptly provide to the Responsible Party copies of any
information or document requests, notices of proposed adjustment or similar
reports or notices of deficiencies related to such inquiry or audit; provided
that failure to comply with this provision shall not affect the Responsible
Party’s liability under this Section 11.1 except to the extent such failure
materially impairs the Responsible Party’s ability to contest any such Tax
Transfer Taxes.  The Buyer or Seller, as the case may be, shall have the sole
right to control any audit or administrative or court proceeding relating to
Transfer Taxes for which it is the Responsible Party and the other party shall
cooperate in such audit or proceeding as reasonably requested by the Responsible
Party (including, but not limited to, providing the Responsible Party with a
power of attorney (or other documentation) required to authorize the Responsible
Party to represent the parties in such audit or proceeding); provided that the
other party shall be permitted, at its own expense, to be present at, and
participate in, any such audit or proceeding.  Neither Buyer nor Seller shall
settle or compromise a claim or consent to the entry of any judgment arising out
of any such inquiry or audit with respect to a Transfer Tax for which it is not
the Responsible Party without the prior written consent of the Responsible
Party, which consent shall not be unreasonably withheld, conditioned or
delayed.  The provisions of this Section 11.1 shall survive the Closing or
termination of this Agreement.

 

11.2.        Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made (a) as of the date delivered, if delivered personally, (b) on the date
the delivering party receives confirmation, if delivered by facsimile, (c) three
(3) Business Days after being mailed by registered or certified mail (postage
prepaid, return receipt requested) or (d) one (1) Business Day after being sent
by overnight courier (providing proof of delivery), to the parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 11.2):

 

If to Seller:                                                    c/o SL Green
Realty Corp.
420 Lexington Avenue, 19th Floor
New York, NY 10170
Attn: Marc Holliday
Attn: Andrew S. Levine
Fax:   (646) 293-1356

 

With a copy (which shall not constitute notice) to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, NY 10004-1980
Attn:  Lee S. Parks, Esq.
Fax: (212) 859-4000

 

40

--------------------------------------------------------------------------------


 

If to Buyer:                                                   c/o Canada
Pension Plan Investment Board
One Queen Street East
Toronto, Ontario
Canada
M5C 2W5
Attn:  Zachary Vaughan
Fax:  (416) 868-5046

 

With a copy (which shall not constitute notice) to:

 

Sidley Austin LLP

787 Seventh Avenue

New York, New York 10019

Attn: Alan S. Weil, Esq.

Fax: (212) 839-5599

 

11.3.        Governing Law.  This Agreement shall in all respects be governed
by, and construed in accordance with, the Laws (excluding conflict of laws
rules and principles) of the State of New York applicable to agreements made and
to be performed entirely within such State, including all matters of
construction, validity and performance.

 

11.4.        Entire Agreement.  This Agreement, together with the Schedules and
Exhibits hereto, the Ancillary Documents and the Confidentiality Agreement,
constitute the entire agreement of the parties relating to the subject matter
hereof and supersede all prior Contracts or agreements, whether oral or written.

 

11.5.        Severability.  Should any provision of this Agreement or the
application thereof to any Person or circumstance be held invalid or
unenforceable to any extent: (a) such provision shall be ineffective to the
extent, and only to the extent, of such unenforceability or prohibition and
shall be enforced to the greatest extent permitted by Law, (b) such
unenforceability or prohibition in any jurisdiction shall not invalidate or
render unenforceable such provision as applied (i) to other Persons or
circumstances or (ii) in any other jurisdiction, and (c) such unenforceability
or prohibition shall not affect or invalidate any other provision of this
Agreement.

 

11.6.        Amendment.  Neither this Agreement nor any of the terms hereof may
be terminated, amended, supplemented or modified orally, but only by an
instrument in writing signed by Buyer and Seller; provided that the observance
of any provision of this Agreement may be waived in writing by the party that
will lose the benefit of such provision as a result of such waiver.

 

11.7.        Effect of Waiver or Consent.  No waiver or consent, express or
implied, by any party to or of any breach or default by any party in the
performance by such party of its obligations hereunder shall be deemed or
construed to be a consent or waiver to or of any other breach or default in the
performance by such party of the same or any other obligations of such party
hereunder.  No single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce any right or power, shall
preclude any other or further exercise

 

41

--------------------------------------------------------------------------------


 

thereof or the exercise of any other right or power.  Failure on the part of a
party to complain of any act of any party or to declare any party in default,
irrespective of how long such failure continues, shall not constitute a waiver
by such party of its rights hereunder until the applicable statute of limitation
period has run.

 

11.8.        Parties in Interest; Limitation on Rights of Others.  The terms of
this Agreement shall be binding upon, and inure to the benefit of, the parties
hereto and their respective legal representatives, successors and assigns. 
Nothing in this Agreement, whether express or implied, shall be construed to
give any Person (other than the parties hereto and their respective legal
representatives, successors and assigns and as expressly provided herein) any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any covenants, conditions or provisions contained herein, as a third party
beneficiary or otherwise.

 

11.9.        Assignability/Sale Restrictions.

 

(a)           This Agreement shall not be assigned by either Seller or Buyer
without the prior written consent of the other party, provided, that Buyer may,
without limiting Section 11.9(b), (i) assign this Agreement and the rights and
obligations hereunder, without the consent of Seller, to an Affiliate of Buyer
that is controlled by CPPIB or (ii) designate a Person to accept delivery of the
Seller’s Existing Certificates subject to and in accordance with Section 7.3, so
long as such assignment or designation, as the case may be, is (A) permitted
under the Shareholders’ Agreement, (B) does not require a new Sale Notice (as
defined in the Shareholders’ Agreement) to be delivered to RGI pursuant to the
Shareholders’ Agreement, and (C) does not require any authorization, consent or
approval from Lender which has not already been obtained, and all references to
Buyer contained in this Agreement shall thereafter include such Affiliate of
Buyer.  For purposes of this Section 11.9, the term “control” means the
ownership, directly or indirectly, of more than 50% of the interests in a
Person, together with the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.


 


(B)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, FROM
THE PERIOD BEGINNING ON THE DATE HEREOF AND ENDING EIGHTEEN (18) MONTHS AFTER
THE CLOSING DATE, WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER, BUYER SHALL NOT
SELL, TRANSFER OR ASSIGN ANY OF SELLER’S COMMON STOCK OR ANY OF BUYER’S INTEREST
IN THIS AGREEMENT IF SUCH TRANSACTION WOULD YIELD BUYER, ON A PRO-RATA BASIS
BASED ON THE AMOUNT OF SELLER’S COMMON STOCK OR INTEREST SOLD, TRANSFERRED OR
ASSIGNED, AN AMOUNT IN EXCESS OF THE CLOSING CONSIDERATION AMOUNT PLUS ALL FEES
AND EXPENSES INCURRED IN CONNECTION WITH THE CONTEMPLATED TRANSACTIONS.  THE
PROVISIONS OF THIS SECTION 11.9(B) SHALL SURVIVE THE CLOSING FOR A PERIOD OF
EIGHTEEN (18) MONTHS.


 

11.10.      Jurisdiction; Court Proceedings; Waiver of Jury Trial.  Any
Litigation against any party to this Agreement arising out of or in any way
relating to this Agreement shall be brought in any federal or state court
located in the State of New York in New York County and each of the parties
hereby submits to the exclusive jurisdiction of such courts for the purpose of
any such Litigation; provided, that a final judgment in any such Litigation
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law.  Each party irrevocably and
unconditionally agrees not to assert (a) any objection which it may ever have to
the laying of venue of any such Litigation in any federal or state court

 

42

--------------------------------------------------------------------------------


 

located in the State of New York in New York County, (b) any claim that any such
Litigation brought in any such court has been brought in an inconvenient forum
and (c) any claim that such court does not have jurisdiction with respect to
such Litigation.  To the extent that service of process by mail is permitted by
applicable Law, each party irrevocably consents to the service of process in any
such Litigation in such courts by the mailing of such process by registered or
certified mail, postage prepaid, at its address for notices provided for
herein.  Each party irrevocably and unconditionally waives any right to a trial
by jury and agrees that any of them may file a copy of this paragraph with any
court as written evidence of the knowing, voluntary and bargained-for agreement
among the parties irrevocably to waive its right to trial by jury in any
Litigation.

 

11.11.      No Other Duties.  The only duties and obligations of the parties
under this Agreement are as specifically set forth in this Agreement, and no
other duties or obligations shall be implied in fact, Law or equity, or under
any principle of fiduciary obligation.

 

11.12.      Reliance on Counsel and Other Advisors.  Each party has consulted
such legal, financial, technical or other expert as it deems necessary or
desirable before entering into this Agreement.  Each party represents and
warrants that it has read, knows, understands and agrees with the terms and
conditions of this Agreement.

 

11.13.      Counterparts.  This Agreement may be executed by facsimile
signatures and in any number of counterparts with the same effect as if all
signatory parties had signed the same document.  All counterparts shall be
construed together and shall constitute one and the same instrument.

 

11.14.      Further Assurance.  If at any time after the Closing any further
action is necessary or desirable to fully effect the transactions contemplated
by this Agreement or any other of the Ancillary Documents, each of the parties
shall take such further action (including the execution and delivery of such
further instruments and documents) as any other party reasonably may request.

 

(signature pages follow)

 

43

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first above written.

 

 

CPPIB REI US RE-5, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GREEN HILL ACQUISITION LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

The undersigned hereby acknowledges

and consents to the provisions of

Sections 2.4(e) only:

 

 

CANADA PENSION PLAN INVESTMENT BOARD

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

44

--------------------------------------------------------------------------------